Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 1 of 100 PagelD #:1

21CV1032 FILED oak

 

 

A (23/2021
IN THE UNITED STATES DISTRICT COURT FOR NORTHERN DISTRICT d AMT ON ort
ILLINOIS, EASTERN DIVISION cree ME DES
MICHAEL O. LIVINGSTONE : Jury Trial Demanded
Plaintiff :
v. : JUDGE THARP JR.
MAGISTRATE JUDGE KIM
DEVRY UNIVERSITY, INC. G
Civil Case No.
Defendant

 

 

PLAINTIFF’S INITIAL CIVIL COMPLAINT REGARDING MATH 533 COURSE FOR:
Breach of Settlement Contract; Breach of Contractual University Catalog; Retaliation for
Suing Three Students in this Court; Retaliations under Civil Rights Act of 1964, ADA and
Section 504; Detrimental Reliance; False Advertisement;
Breach of Good-faith and Fair Dealing

 

TABLE OF CONTENTS
Page Nos.

A. INTRODUCTION. ......... 0.0 cccccc eee ceceeene eee eee ee ene e nee eeeneen ea eae eeaen seen senna eaeneneees 2

B. PARTIES & ADDRESSES. .............ccccececeeenceteceeeneeseeeeseneeneeseneeseeenensesssses 3

C. JURISDICTION AND VENUE ............. cc ccececeececeeeeeceaeeeeeecssesseesesssssessnesessseseseee

D. RELEVANT FACTUAL BACKGROUND .............cccececec eee eceeneaeeneeeeceenenees 4-19
COUNT ONE
Retaliation Against Right To Petition (Retaliation
For Suing Three DeVry Students in the First Lawsuit).............c:ccceceeceeeneeneeeeeeeeueeessess 19-29
COUNT TWO
Breach of Contract (Breach of Settlement Agreement).................cccceeee sees ee eeeeeenereetess 29-35
COUNT THREE
Breach of DeVry University Contractual
Academic Catalog; Breach of Contract.............cccecceeeeeneeeeeeeeeeeeeeeeeeeeeeaneenengeeseeeas 35-42
COUNT FOUR

Higher Education Law...............sccsceeeeeseeeneeeeeeeeeeneeaeeaeeseesenseaseeeeesesensenseeeeaennees 42-50
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 2 of 100 PagelD #:2

Plaintiff's Complaint.

COUNT FIVE

Illinois Consumer Fraud and Deceptive Business Practices Act

(the Consumer Fraud Act)(815 ILCS 505/1 et seg (West 1996)........... ccc cccecneeee esse een eees 50-58

COUNT SIX

False Advertisement ........... 00. c ccc ecece ee ec eee ee eect ee eens eee eneeneeeeeeeneeeeneeaenaenseseiesesets 58-66

COUNT SEVEN

Misinformation-By-OmMissioNn. ............eccceeeeceee cece eee eee eee eeeteeeeeee ene eeeeeeeeeneeaneanenges 66-72

COUNT EIGHT

Retaliation under Americans with Disabilities Act (“ADA”);

& Section 504 of the Rehabilitation Act of 1973.00.00... cece ec eee eee eeeeeeeeneeneeeeneseats 72-81

COUNT NINE

Retaliation under Civil Rights Act of 1964, 42 U.S.C. § 2000. 0.0... eeceseeesereesreeseeeees 81-90

COUNT TEN

Breach of the Duty of Good-Faith & Fair-Dealing........... 0.0... ccc ceceeceeeeeeteeeeeeeeuneeeees 90-91

COUNT ELEVEN

Detrimental Reliance; Promissory Estoppel................cccceceeceeeeeeeeeeeeeneseeeetenseeaeensees 92-94
E. Relief Requested ............ccccccceceeceecnecseeceeaeeasescucsssssesteessessssesssssesecssesssssssssessesssO4
F. Fed. R. Civ. Proc. 65 Affidavit of Plaintiff Michael O. Livingstone....................006.95

L INTRODUCTION
Plaintiff Mr. Michael O. Livingstone (“Plaintiff or “Mr. Livingstone”) proceeding pro se
before this Federal District Court brings this civil federal complaint against Defendant DeVry
University, Inc. This is a pro se complaint; so, this District Court is reminded about the “duty to
construe [the] pleadings liberally and apply the applicable law, irrespective of whether [Plaintiff
has] mentioned it by name.” Rose v. Ortiz, No.14-1738, 2015 WL 9216589, at *1(D.N.J. Dec.
16, 2015) (citing Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244 (3d Cir. 2013)). Plaintiff

states as follows:

Page 2 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 3 of 100 PagelD #:3

Plaintiff's Complaint.

A. PARTIES & ADDRESSES

1. Plaintiff MICHAEL O. LIVINGSTONE (“Plaintiff or “Mr. Livingstone” or
“Livingstone”) is a citizen of the United States of America and citizen of the State of
Pennsylvania by domicile in Philadelphia County. Plaintiff is a young adult black male with
indigenous origin and linguistic accent from West Africa. Plaintiff is a matriculated full-time
graduate student and a candidate for Master of Business Administration (MBA) degree at
Defendant DeVry University and its Keller Graduate School of Management. Plaintiff's address
iS:

P. O. Box 34246, Philadelphia, Pennsylvania 19101.

2. Defendant DEVRY UNIVERSITY, INC (“DeVry” or “DeVry University’’) is
being sued in its official capacity as an IIlinois-based for-profit academic institution with its
principal place of business and administrative headquarters in Illinois. DeVry is currently
governed by its Board of Trustees and owned by Cogswell Education, LLC. DeVry is one of the
nation’s largest for-profit educational institution with ability to sue and to be sued and cannot
assert sovereign immunity. Daghlian v. DeVry University, Inc., 582 F. Supp. 2d
1231 (C.D. Cal. 2008). DeVry offers online and hybrid courses. DeVry provides educational
services throughout the United States with local campuses in about twenty-five (25) states across
America. DeVry operates two (2) local campuses and offices in New Jersey at North Brunswick
and Paramus.! See also Pages 59-60 of the 2019-2020 Student Handbook.” DeVry’s principal

place of business is Illinois operates where it maintains its headquarters at:

1200 E. Diehl Road, Naperville, Illinois 60563.

 

1 See, https://www.devry.edu/about/campus-locations/new-jersey/north-brunswick.html

2 https://www.devry.edu/content/dam/devry_edu/d/student-handbook.pdf

Page 3 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 4 of 100 PagelD #:4

Plaintiff's Complaint.

B. JURISDICTIONS AND VENUE

3. This U.S. District Court has original jurisdiction pursuant to 28 U.S.C. § 1331
because this complaint pleads many causes of action under Federal Law.

4. This U.S. District Court has exclusive jurisdiction and Venue is right because the
attached settlement agreement (Exhibit “M” ) between the parties confers exclusive jurisdiction
upon this particular Court where it says between Pages 6-7 under provision No.12 at J 4 as
follows: “...The exclusive jurisdiction and venue for any dispute relating to this Agreement is
United Stated District Court for the Northern District of Illinois.”

J. This District Court exercises supplemental jurisdiction over Plaintiff's state law

claims pursuant to 28 U.S.C. § 1367 and U.S.C § 1332.

C. RELEVANT FACTUAL BACKGROUND
6. Plaintiff Michael O. Livingstone (“Livingstone” or “Plaintiff”) is, and has been, a
full-time matriculated graduate student at DeVry University, Inc. and its Keller Graduate School
of Management (collectively “DeVry” or “University” or “DeVry University”) since November
2015.
7. By letter dated October 31, 2015, DeVry University granted Plaintiff admission
into its Keller Graduate School of Management to pursue the Master of Business Administration

(“MBA”) academic degree program.

8. Students of Keller Graduate School of Management are automatically students of
DeVry University.
9. At DeVry University, each semester is divided into two sessions of accelerated

eight (8) weekly modules.

Page 4 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 5 of 100 PagelD #:5

Plaintiff's Complaint.

10. Each session of a semester is billed separately. 3

11, Plaintiff is currently a candidate for the MBA degree at DeVry University having
completed academic coursework in three (3) concentrations, namely: General Management,
Health Services Management, and Management Information Systems.

12. Plaintiff applied to graduate during the January 2020 session for his MBA degree
in the three concentrations.

13. Plaintiff is in good academic standing with high cumulative Grade Point Average
(“GPA”) currently at 3.5 on a 4.0 scale with most “A” final grades at DeVry University.

14. In addition to the pursuit of his MBA degree at DeVry, on or around January 21,
2019, Plaintiff earned a Graduate Certificate in Entrepreneurship from DeVry University.

15. In addition to the pursuit of his MBA degree at DeVry, on or around October 26,
2019, Plaintiff earned another Graduate Certificate in Health Services Management from Keller
Graduate School of Management of DeVry University. That certificate was issued in the year
2020.

16. Since Plaintiff's matriculation in November 2015 at DeVry University, Plaintiff
has seamlessly enrolled and completed about twenty-six (26) graduate-level classes online.

17. The issues presented in this lawsuit prevent Plaintiff from graduating, especially
the dispute regarding the course called Applied Managerial Statistics course (“Math 533”)

18. Math 533 is now cross-listed by the University as “Math 534” in the attached
academic catalog Exhibit “C” at Page 19. Math 533 is the same as Math 534. Plaintiff's catalog

year is 2015 which uses Math 533. At all times in this complaint, Plaintiff will refer to Math 533.

 

3 See Page 7 of the Keller Catalog,
https://www.devry.edu/content/dam/devry_edu/d/Keller_Catalog.pdf stating that “Keller delivers
courses in a session format, with two eight-week sessions offered each semester.”

Page 5 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 6 of 100 PagelD #:6

Plaintiff's Complaint.

19. Math 533 can be found in Page 19 of the University’s contractual published
academic catalog that is attached herewith as Exhibit “C.” Math 533 is part of the MBA degree
core requirements at DeVry University.

20. With the exception of Math 533, Plaintiff has completed all coursework to be
awarded for his MBA degree and he is eligible to graduate now.

21. The alleged discrepancies, discriminations, deviations from course registration
practices, retaliations, and deviations from the University’s own Catalog regarding Math 533 has
drastically reduced Plaintiff's Grade Point Average (GPA) to 3.5. Plaintiff was at almost 4.0
cumulative GPA. After the issues are addressed in Plaintiff's favor, Plaintiff's GPA could be
restored to its previous higher GPA of 3.9 on a 4.0 scale.

22. In November 2018 session, Plaintiff enrolled in Math 533 at DeVry University.
The course instructor was Associate Professor, Kathrine Henson-Mack, Ph.D.

23. DeVry did not follow its own course registration practices and policies regarding
late course registration, which required approvals from both faculty chairperson and the course
instructor to enroll Livingstone in Math 533.

24. Livingstone got sick during the November 2018 session Math 533 course.
Livingstone contacted Professor Henson-Mack with verifiable medical documentation to request
for an Incomplete (I) grade so that he can complete the Math 533 course when he recovers.

25. Consistent with the provisions for Incomplete designator grades in Pages 98-99 of
the 2018-2019 DeVry University Catalog,* Livingstone and Dr. Henson-Mack processed
Incomplete grade for the Math 533 class upon approval by Dr. Henson-Mack and DeVry

University Registrar.

 

4 2018-2019 Keller Catalog,
https://www.devry.edu/content/dam/dvu/www_devry_edu/d/Keller_Catalog.pdf

Page 6 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 7 of 100 PagelD #:7

Plaintiff's Complaint.

26. At DeVry, when an Incomplete grade is assigned, there is an allotted time frame
for the student to complete the outstanding coursework for change of the Incomplete grade to a
final grade. After that allotted times expires, the Incomplete grade automatically converts to a
Fail (“F”) grade by default. Students are required to contact the course instructor to expand the
allotted time on the Incomplete grade if they are unable to meet the timeline.

27. Due to uncertain recovery time from illness, complications with Plaintiff's illness,
and inability to complete the outstanding coursework for the Math 533 class in November 2018
session, in accordance with DeVry catalog provisions requiring students to request for extension
of time on the Incomplete grade to prevent default change of the incomplete grade to a Fail
grade, around January 31, 2019, Plaintiff contacted Dr. Henson-Mack to extend the allotted time
on the Incomplete grade when the Incomplete grade was about to convert to default fail grade.

28. On January 31, 2019, Dr. Henson-Mack left a voicemail on Plaintiffs telephone
explaining at the end of her voicemail to Livingstone that she cannot extend the time on the
incomplete grade because of the uncertain timeline of recovery of Plaintiff’s illness. However,
she would do an F-override later after the Incomplete grade converts to default fail grade even if
Plaintiff is unable to submit all the outstanding coursework before the Incomplete grade converts
into a default fail grade.

29. On or around July 11, 2019, DeVry’s Philadelphia location campus Assistant
Dean for Academic Excellence, Mr. Jonathan Agresta, who previously maliciously sanctioned
Plaintiff in June 2019 on grounds that Plaintiffs filing of grade appeals with the University is
“bad character incident,” conspired with Dr. Henson-Mack-- as evidenced in a July 11, 2019
email -- to stop Dr. Henson-Mack from changing the default F-grade with the F-override she

previously promised at the end of her January 31, 2019 voicemail to Plaintiff.

Page 7 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 8 of 100 PagelD #:8

Plaintiff's Complaint.

30. After conspiring with Mr. Agresta, Dr. Henson-Mack changed her mind regarding
doing the F-override for Plaintiff.

31. Around July 11, 2019, Mr. Agresta directed Dr. Henson-Mack to tell Plaintiff to
file a grade appeal regarding Math 533 and to file that grade appeal specifically to htm without
filing it through the University’s systems.

32. At DeVry, the published grade appeal procedures requires students to file their
grade appeals electronically through the University Registrar’s portal to the University’s student
support center, who would then assign the grade appeal to a designated official for review
processes by the University.

33. Instead of following the University’s published procedure to file the grade appeal
electronically to the University for processing by an Academic Specialist, in order to carry out
his purported bad-faith malicious activities against Plaintiff, by emails, Mr. Agresta asked
Plaintiff to file the grade appeal directly to him, not through the University’s electronic system to
the Registrar for the University itself to review the grade appeal.

34, Plaintiff reminded Mr. Agresta about his latent prejudice and caprices against him
where he described filing grade appeals as “bad character incident” in June 2019. Yet, in July
2019, the same Mr. Agresta wanted Plaintiff to file grade appeal regarding Math 533 class to
him.

35. By emails, Plaintiff asked Mr. Agresta to recuse himself as the decision maker of
Plaintiff's Math 533 grade appeal.

36. On October 31, 2019, Mr. Agresta declined to recuse himself and he also denied

Plaintiff's Math 533 grade appeal citing pretextual excuses without complying with University

Page 8 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 9 of 100 PagelD #:9

Plaintiff's Complaint.

procedure to refer the grade appeal to an academic specialist and to the University’s Provost and
Chief Academic Officer for final decision making, as required by the University policy.

37. Mr. Agresta is not the final arbiter of grade appeals at DeVry. Academic Affairs
Provost of a University such as DeVry’s Dr. Shantanu Bose is the final arbiter of grade appeals
in the University, as it was previously done in March 2016 by Provost Dr. Donna Rekau when
Plaintiff appealed Accounting 504 course grade in the past.

38. | On November 19, 2019, Plaintiff brought a civil complaint against DeVry at the
U.S. District Court for District of New Jersey, Trenton Vicinage (““USDC-NJ”). The case was
docketed as Case No.19-cv-20531-BRM-DEA. Among several causes of action, Plaintiff sought
relief about Math 533 in the complaint.

39. Federal Rules of Civil Procedure 4 process service was not executed and so
USDC-N3J did not adjudicate any substantive or procedural motions with prejudice. Jd.
Defendants did not enter any appearance of legal representation in USDC-NJ. Id. USDC-NJ
issued summonses. Jd.

40. Plaintiff served a copy of the complaint and summonses with copies of Rule 4(d)
waiver of service forms by certified mail upon DeVry’s in-house general legal counsel (Mr. F.
Bill Caruso) to DeVry for waiver of service. DeVry did not return the waiver service forms.

41. By attached email (Exhibit 2C) dated February 6, 2020 at 2:47 PM, DeVry
University’s in-house Paralegal, Mr. Jeffrey Harper, acting on behalf of DeVry University
acknowledged receipt of Plaintiff's complaint and summonses as follows:

...Mr. Livingstone — We appreciate the copies of the various filings
provided to us as a courtesy. Please send all documentation to our
registered agent, CT Corporation:

The Corporation Trust Company

820 Bear Tavern Road
West Trenton, New Jersey 08628

Page 9 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 10 of 100 PagelD #:10

Plaintiff's Complaint.

Regards, Jeff...

42. By attached email dated September 4, 2020 at 2:34 PM (Exhibit 2D), Plaintiff
advised DeVry that USDC-NJ has ordered the U.S. Marshal to serve the complaint and
summonses upon DeVry. Plaintiff intends to withdraw the case from USDC-NJ to Illinois
District Court (because New Jersey is not the principal place of business for DeVry University).

43. Inhis September 4, 2020 email (attached Ex.2D), Plaintiff inquired from Mr.
Harper whether DeVry’s registered agent in New Jersey (i.e. CT Company, supra) is still the
registered agent for Plaintiff to serve the summonses and complaint if Plaintiff commences the
action in this Illinois Federal Court; and whether DeVry would like to waive process service of
the summonses and complaint when the case commences in this Illinois District Court.

44, Whereupon, Mr. Harper responded by email dated September 8, 2020 at 1:25 PM
(included in Exhibit 2D) as follows:

“DeVry University will not be waiving service in this matter and can be served
thru CT Corporation.” (emphasis added)

45. Around September 15, 2020, Plaintiff withdrew the USDC-NJ case without
prejudice upon discovering that DeVry’s headquarters or principal place of business here in
Illinois might cause his lawsuit to be attacked by motion to dismiss in pursuant to 28
U.S.C.§1391; or 28 U.S.C. §1406(a); or 28 U.S.C. §1404(a).

46. Around September 18, 2020, Plaintiff, proceeding pro se, filed the civil case in
this Court against DeVry and twenty six (26) defendants associated with DeVry University.
Plaintiff named Mr. Agresta as one of the DeVry defendants. Among other things, Plaintiff
sought relief regarding the Math 533 class and its associated course registration malpractice. On

September 24, 2020, Plaintiff amended his initial complaint as of right (ECF No.10).

Page 10 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 11 of 100 PagelD #:11

Plaintiff's Complaint.

47. A true copy of Plaintiffs previous underlying civil lawsuit in this Court leading to
this case is attached herewith as Exhibit “L” and that case is captioned and docketed as Michael
O. Livingstone vs. DeVry University, Inc., et al., 20-cv-05567, USDC-N. Illinois. That case was
assigned to U.S. District Judge, Honorable Andrea R. Wood; and U.S. Magistrate Judge,
Honorable Beth W. Jantz, of this Court. This court issued summonses for process service upon
DeVry defendants around September 25, 2020.

48. On September 29, 2020, by way of a professional process server, Plaintiff caused
the first complaint (Exhibit “L”) and its summonses to be served upon all 26 defendants at the
address of DeVry’s registered agent at Corporation Trust Company, West Trenton, New Jersey
(“CT Corp”) consistent with the directive DeVry’s Mr. Harper provided within his September 8,
2020 email (Exhibit 2D) that Plaintiff can execute process service at their registered agent CT
Corp.

49. On September 29, 2020, an agent at CT Corp advised Plaintiff’s process server
that she does not know whether CT Corp is contracted with DeVry to receive process service for
the additional officials and offices Plaintiff has sued and summoned in his complaint. So, the
process server included that notation within his affidavits of process service. See attached Exhibit
2G.

50. On October 5, 2020, Plaintiff filed notarized copies of the affidavits of process
service of the complaint and summonses with this Court in the first lawsuit.

51. The process server billed Plaintiff $539 total for executing process service upon
DeVry and its defendants at CT Corp. See attached invoices Exhibit 2A. Plaintiff had to find the
money to pay it. Plaintiff also incurred additional $315.29 as printing paper and supplies costs to

print and organize the complaint and summonses for process service for all 26 defendants (see

Page 11 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 12 of 100 PagelD #:12

Plaintiff's Complaint.

attached Exhibit 2B). Taken together, Plaintiff incurred $539 + $319.25 = $854.25 total costs of
process service and supplies.

52. On October 7, 2020, Plaintiff filed a motion and memo of law for reimbursement
of process service costs to be imposed upon defendants pursuant to Fed. R. Civ. 4(d)(2) in the
first lawsuit docketed as 20-cv-05567 (USDC- N. ILL) in this Court as ECF Nos.19 & 20.

53. On January 22, 2021, this Court entered an Order (attached herewith as Exhibit
“2H”) denying Plaintiff’s motion for reimbursement of process service costs specifically on
grounds that consistent with Rule 4(d) of the Federal Rules of Civil Procedure, Plaintiff did not
send actual waiver of service forms to defendants in the underlying first lawsuit he initiated in
this particular Illinois District Court, not the NJ District Court.

54. This Court’s order (Exhibit 2H) did not address the detrimental reliance aspect of
the transaction on grounds that DeVry expressly directed Plaintiff to serve the complaint and
summonses at CT Corp. Plaintiff relied upon that information and paid the process server to
execute process service at CT Corp. Yet, DeVry and CT Corp rejected the process service for the
other DeVry defendants and only accepted process service for DeVry and Adtalem.

55. During an October 16, 2020 telephonic conference with Honorable District Judge
Wood, this Court referred the underlying first lawsuit for court-mediated settlement conference
with U.S. Magistrate Judge Honorable Beth W. Jantz (“Judge Jantz”).

56. This Court’s standing order that is published by the Chambers of Judge Jantz
required the parties to exchange proposals for settlement and send copies to the Court prior to the
November 20, 2020 settlement conference. Plaintiff submitted a full-blown technically-written
proposal for settlement making full disclosure of all the things he intends to settle. On the other

hand, DeVry did not submit a proposal for settlement. Instead, DeVry submitted a tabulated

Page 12 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 13 of 100 PagelD #:13

Plaintiff's Complaint.

document that responded in juxtaposition to Plaintiff's proposal for settlement with “accept or
decline with modifications or revisions,” thereby concealing information that Plaintiff needed to
have access upfront to determine his legal liability.

57. On November 20, 2020, the Court conducted a virtual settlement conference for
the parties using Microsoft Teams. Magistrate Judge Jantz was the mediator between the parties.
58. Plaintiff proceeded pro se during the November 20, 2020 court-mediated

settlement conference in this Court.

59. | Only DeVry University and Adtalem Global Education formally appeared before
the Court for the November 20, 2020 settlement conference although the settlement proceedings
was intended to release the other 24 unsettling and unserved defendants. DeVry only made those
revisions and modifications known after the settlement conference and used it as a coercive tool.

60. Attorneys Terence Gonsalves and Andrew Robert Greene represented DeVry in
the underlying first lawsuit in this court. Only attorney Terence Gonsalves attended the
November 20, 2020 settlement conference in this Court.

61. A DeVry in-house general legal counsel, Sarah Fisher, Esquire, attended the
settlement conference to settle for DeVry and Adtalem.

62. Despite prior advance knowledge that Math 533 would be part of the issues for
the settlement negotiations, DeVry attended the November 20, 2020 court settlement conference
unprepared without all the relevant material information regarding the Math 533 class for
Plaintiff to determine his legal liability.

63. This Court did not adjourn the November 20, 2020 settlement conference as a
procedural safeguard to allow DeVry to gather all information and make full disclosure about all

material facts pertaining to Math 533 class for Plaintiff to make judicious and informed decision.

Page 13 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 14 of 100 PagelD #:14

Plaintiff's Complaint.

Judge Jantz paused the settlement conference intermittently for some hours to allow DeVry to
place phone calls to DeVry from the Court to gather information from the designated University
Registrar regarding Math 533. DeVry also failed to place their designated DeVry University
Registrar on notice to be available to provide all necessary information regarding Math 533
class.

64. As a consequence of the lack of information and unpreparedness of DeVry
regarding Math 533 during the settlement conference, Judge Jantz and DeVry cobbled a two-
pronged ambiguous settlement term in the settlement agreement that is not definite and its reads
like this:

Mr. Livingstone must retake Math 533 in order to graduate from DeVry,
unless DeVry determines otherwise in which case he may only need to
complete the coursework not yet completed in Math 533...

65. Following the November 20, 2020 court-mediated settlement conference, the
parties exchanged drafts of written settlement agreement by email communications.

66. The pertinent parts of the oral and written settlement contract that the parties
executed on November 20, 2020 in this Court and during the written agreement that was signed
by DeVry on November 30, 2020 under provision No. 4 of Exhibit “M” says this:

Mr. Livingstone must retake Math 533 in order to graduate from DeVry, unless
DeVry determines otherwise in which case he may only need to complete the
coursework not yet completed in Math 533. DeVry shall not charge Mr.
Livingstone tuition to retake Math 533...

67. During the written settlement contracting, DeVry included other terms into the
written settlement which the parties did not previously discuss, which the parties did not

contemplate during the settlement conference, and which the parties did not determine during the

court settlement conference, such as Taxes. DeVry threatened Plaintiff to sign a W-2 Tax form;

Page 14 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 15 of 100 PagelD #:15

Plaintiff's Complaint.

otherwise, DeVry will not send the settlement money to Plaintiff (see Exhibit “M” at Provision
No.13 under section labeled Consideration to Mr. Livingstone).

68. It was after all the November 2020 oral and written settlement proceedings when
DeVry sent email dated Wednesday, December 2, 2020 at 6:13 PM attached herewith as Exhibit
“P” disclosing for the first time that DeVry will offer Math 533 class as Independent study
course for Plaintiff to complete unlike other similarly-situated matriculated MBA degree seeking
DeVry students.

69. The preexisting contractual DeVry University Academic Catalog does not
authorize DeVry to register Plaintiff or any similarly-situated matriculated MBA degree seeking
DeVry students for Math 533 as independent study course.

70. During the November 2020 oral and written settlement proceedings, the parties
did not contemplate that Plaintiff will be separated from all other similarly-situated matriculated
MBA degree seeking DeVry students to take Math 533 as independent study course.

71. Plaintiff never agreed to take Math 533 as independent study course during the
settlement proceedings at all.

72. During the November 20, 2020 court-mediated settlement conference, DeVry did
not make full disclosure that Math 533 class will be independent study class for Plaintiff alone to
complete it by himself while other similarly-situated matriculated DeVry students complete the
same Math 533 with other students in groups of 20-30 students in each class section; thereby,
informationally injuring and surprising Plaintiff.

73. Plaintiff would not have settled the first lawsuit at all if this material information
about taking Math 533 as independent study course was disclosed during the settlement

contracting.

Page 15 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 16 of 100 PagelD #:16

Plaintiff's Complaint.

74. No part of the settlement agreement says Math 533 will be an independent study
course for Plaintiff alone unlike other similarly-situated matriculated MBA DeVry students
taking that course in groups of 20-30 students.

75. Plaintiff never agreed during the November 2020 settlement contracting to take
Math 533 class as independent study course by himself without other similarly-situated
matriculated DeVry Students including doing discussion postings with himself as described in
the University’s email (Exhibit “R”).

76. No part of the University’s contractual published and advertised academic
Catalog (Exhibit “ C’’) says Math 533 is a mandatory independent study class for all similarly-
situated matriculated MBA degree seeking DeVry students.

77. Subsequent to the November 2020 settlement contracting, DeVry registered
Plaintiff themselves to take Math 533 as independent study class during the January-February
2021 session of the Spring 2021 semester without other similarly-situated students.

78. Inasmuch as Plaintiff did not authorize DeVry to register him for Math 533 class
as independent study class at all, Plaintiff declined to attend the Math 533 class as independent
study class for the January-February 2021 session.

79. It is DeVry’s course registration policy that if a student does not attend a class for
the first two (2) weeks of registration, then DeVry will automatically drop the course (see
Exhibit “S”).

80. By email dated Monday, January 18, 2021 at 4:08 AM, DeVry informed Plaintiff
that he is automatically dropped from the Math 533 independent study course, which DeVry
registered him for the January 2021- February 2021 session of the Spring 2021 semester (see

Exhibit “T”); thereby, creating an irreparable indelible gap within Plaintiff’s education because

Page 16 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 17 of 100 PagelD #:17

Plaintiff's Complaint.

the lost time is irrecoverable. This lawsuit has followed for redress of that damage if the gap
created with Plaintiff's education.

81. On January 8, 2021, DeVry filed a motion to enforce the settlement agreement (
Ex.M) in the underlying first lawsuit ( Ex.L) and it is docketed as ECF No.68 sub judice in this
court.

82. On January 18, 2021, Plaintiff filed his amended cross-motion and memorandum
of law to quash and strike the settlement proceedings and settlement agreement entirely in
responsive opposition as to DeVry’s motion to enforce settlement and it is docketed as ECF Nos.
83 & 84 sub judice.

83. Plaintiff avers that the outcome of the parties’ pending settlement motions to
either strike or enforce the settlement in the first lawsuit does not impact the causes of action in
this instant second lawsuit because regardless of settlement or not, Plaintiff was entitled to
continue his education undeterred and seamlessly without any gaps which includes normal
enrollment in the Math 533 course together with every other similarly-situated matriculated
MBA degree seeking DeVry student consistent with the contractual University academic catalog
(Exhibit C) because DeVry is not supposed to deviate from the contractual academic catalog.

8&4, Even if the underlying settlement is enforceable, then still under Provision No.12
of the same settlement agreement (Exhibit “M”’), the parties agreed to comply with the Laws in
the performance of the settlement:

12. Applicable Law.

This Agreement and all questions relating to its validity, interpretation,

performance and enforcement (including, without limitation, provisions
concerning limitations of actions),will be governed by and construed in

accordance with the laws of the State of Illinois and Federal Laws, as
applicable...

Page 17 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 18 of 100 PagelD #:18

Plaintiff's Complaint.

Hence, DeVry agreed to comply with the Law in the interpretation and performance of the
settlement term regarding Math 533 class. The parties are supposed to comply with the laws
anyway.

85. On January 29, 2021, Plaintiff filed a motion for preliminary injunction in the
underlying first lawsuit for this Court to enjoin DeVry to register him for the Math 533 class for
the upcoming March 2021-April 2021 session to take the class with every other similarly-
situated matriculated DeVry Student.

86. On January 27, 2021, among other things, this Court denied Plaintiff's motion for
that preliminary injunction on grounds that there is a settlement in the case and so any irreparable
damage can be cured financially; any breach of the settlement terms is a breach of contract claim
that can be pursued in a separate new lawsuit. So, the proper avenue for Plaintiff to recover from
the breach of settlement contract claim is to sue for the irreparable damage, not motion for
preliminary injunction.

87. On January 29, 2021, Plaintiff moved the Court to vacate and reconsider its order
denying his motion for preliminary injunction regarding Math 533. Plaintiff argued that even if
there is a binding settlement in the case, the same parties expressly agreed within the same
settlement to comply with the Laws in the performance and interpretation of the settlement
terms. Hence, DeVry is bound by the same settlement agreement to comply with the Law, where,
as here, the Law requires DeVry not to deviate from the published contractual academic catalog;
and the catalog does not authorize DeVry to register Plaintiff for Math 533 as independent study
class on his own while all other similarly-situated matriculated MBA degree seeking DeVry
students take the same class in groups of 20-30 students. Plus, the law prohibits DeVry from

retaliating against Plaintiff with disparate treatment for suing three students in the underlying

Page 18 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 19 of 100 PagelD #:19

Plaintiff's Complaint.

lawsuit. So, the Court should order DeVry to register Plaintiff to take the Math 533 course with
every other similarly situated MBA degree seeking DeVry student in groups.

8&8. Even if this Court grants Plaintiff’s motion for reconsideration, Plaintiff avers that
it does not negate or obviate the fact that an irreparable gap has been created within his
continued seamless education for January 2021-February 2021, which in turn presents other
ripple irreparable damages against his prospective economic advantage.

89. By registering Plaintiff for Math 533 as an independent study course, DeVry
deviated from its contractual academic catalog with reckless disregard.

90. This instant second lawsuit has come because Plaintiff is claaming damages for
the irreparable gap DeVry has created within his continued education for the January 2021-
February 2021 which has caused loss of future salary, erroneous deprivation of continued
education, intentional interference with prospective contracts, including Plaintiffs delayed
timely graduation for the MBA degree, and timely enrollment in Law School, and other further
damages.

91. Plaintiff expressly reserves the right to bring another separate third lawsuit against
DeVry if another irreparable gap gets created within his continued education for the March 2021-
April 2021 session, or in the alternative, Plaintiff will amend this complaint to claim additional
damages.

COUNT ONE
RETALIATION AGAINST RIGHT TO PETITION;
(RETALIATION FOR SUING THREE DEVRY STUDENTS IN THE FIRST LAWSUIT)

Michael O. Livingstone v. DeVry University

92. Plaintiff incorporates herein by reference each and every one of the allegations

contained in preceding paragraphs as though fully set forth at length herein with the same effect.

Page 19 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 20 of 100 PagelD #:20

Plaintiff's Complaint.

93. The conduct of defendants as set forth in the following paragraphs constitutes
conduct that allegedly violates anti-retaliation law for petitioning the government for redress of
grievances in the form of bringing a federal lawsuit to this Court against three other DeVry
University students.

94. Plaintiff filed the underlying initial federal civil complaint in this US District
Court for the Northern District Court of Illinois under the Civil Case Docket No.19-cv-05567 in
USDC-N.IIl against DeVry University, its Keller Graduate School of Management, and its
associates (attached as Ex.L). Plaintiff named about twenty-six (26) DeVry-affiliated defendants.

95. Specifically, the 26 defendants Plaintiff sued in the underlying first complaint in
this Court that is attached herewith as Exhibit “L” includes three (3) other DeVry University
students, namely: Mr. Sean Mr. Mulhern, Mr. Huynh Thanh Ho, and Ms. Ibironnke
Majekodunmi. These are students in the DeVry MBA degree program.

96. Plaintiff believes and therefore avers that there is a causal link between suing
those three (3) students and DeVry and separating Plaintiff from all other matriculated DeVry
MBA degree-seeking students for Plaintiff to take Math 533 as an independent study course on
his own without other students so that plaintiff does not mingle with DeVry students again.

97. Plaintiff believes and therefore avers that it is speculative for DeVry to think that
if Plaintiff gets enrolled in Math 533 with other students in the class, then Plaintiff might sue
those students or the entire class just like he sued three students in this Court in the underlying
complaint.

98. So, the adverse action is to deprive Plaintiff from mingling and interacting with

the DeVry academic community while taking Math 533.

Page 20 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 21 of 100 PagelD #:21

Plaintiff's Complaint.

99. Just because Plaintiff exercised his legitimate legal right to sue three DeVry
students within the underlying ongoing lawsuit in this Court does not permit DeVry to treat
Plaintiff differently from all other similarly-situated matriculated MBA degree seeking DeVry
students in the course registration, course format, and course requirements of Math 533.

100. Just because Plaintiff exercised his legitimate legal right to sue three DeVry
students in the underlying first lawsuit in this Court does not confer any preemption or excuses
upon DeVry to abrogate, abjure, abnegate, or obviate from its obligations to Plaintiff who is
equally a student, consumer, or similarly-situated matriculated MBA degree seeking DeVry
student.

101. Plaintiff is part of all similarly-situated matriculated DeVry MBA degree seeking
students are required to take Math 533 class with all other students in class sections that consist
of 20-40 capacity for students. Yet, DeVry singled out Plaintiff Livingstone from all other
matriculated DeVry MBA degree seeking students and registered Plaintiff for Math 533 as an
independent study course to complete it on his own without other students.

102. Plaintiff has a legitimate legal right to sue anybody including DeVry Students in
this Court absent sovereign immunity, qualified immunity, absolute immunity, judicial
immunity, or other immunities.

103. Plaintiff has a legitimate legal right to sue anybody including DeVry Students
without any facing any reprisal for exercising that right in this Court.

104. Plaintiff has a legitimate legal right of access to this Court to sue anybody
including Mr. Donald Trump, former President of the United States, for example, much less
“DeVry University Students,” without being retaliated against in the form of treating Plaintiff

differently by separating him from all other students to take Math 533 on his own.

Page 21 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 22 of 100 PagelD #:22

Plaintiff's Complaint.

105. DeVry was at liberty to determine how Plaintiff takes the Math 533 course
because how to take Math 533 at DeVry is already informed and instructed by the binding
contractual DeVry University Academic Catalog (Exhibit C).

106. The contractual DeVry University academic catalog is informative, instructive,
and controlling about how Math 533 class should be taken and completed by every similarly-
situated matriculated MBA degree-seeking students at DeVry in order to graduate.

107. The binding contractual DeVry University catalog does not authorize DeVry to

register Plaintiff in the Math 533 class as a mandatory independent study course.

108. DeVry is treating Plaintiff differently in reprisal for suing three other DeVry
students in this Court because the custom and practice under the contractual DeVry University
Catalog is that all DeVry students are required to take Math 533 in class sections together with
20-40 similarly-situated matriculated DeVry MBA degree seeking students enrolled in every
Math 533 class section.

109. The November 2020 settlement provision governing Math 533 says this: “Mr.

Livingstone must retake Math 533 class...” The settlement agreement does not say this:
“Mr. Livingstone must retake Math 533 class as independent study class.”

110. During the November 2020 settlement proceedings, DeVry was expected and
required to make full, accurate, and complete disclosure of all material terms about Math 533
class including the fact that Math 533 was going to be offered to Plaintiff to take the course all
over again as independent study course.

111. By saying in December 2020 after the settlement contracting in November 2020
that Plaintiff is required to take Math 533 class as an independent study course unlike every other

similarly-situated matriculated DeVry MBA degree seeking students, DeVry has impermissibly

Page 22 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 23 of 100 PagelD #:23

Plaintiff's Complaint.

introduced a counter-offer, a new term, and a new condition which the settlement agreement
does not authorize, so that DeVry can use it as an avenue to retaliate against Plaintiff by treating
him differently and separating him from all other similarly-situated matriculated MBA degree
seeking students at DeVry.

112. The contractual DeVry academic catalog neither authorizes nor requires Plaintiff
to take Math 533 as independent study course.

113. Absolutely no part of the settlement agreement shows that Plaintiff agreed to take
Math 533 as independent study course by himself without other similarly-situated matriculated
DeVry Students whereby Plaintiff will be doing discussion postings by himself as described in
the University’s registration email that is attached herewith as Exhibit “R.”

114. Plaintiff is a similarly-situated matriculated MBA degree seeking student at
DeVry who is equally bound by the contractual DeVry University Academic Catalog like every
other DeVry student.

115. Notwithstanding the settlement in the underlying federal case, the DeVry
University academic catalog is equally a binding contract between Plaintiff and DeVry including
how to take Math 533. The catalog does not authorize or permit DeVry to register any of its
students in Math 533 as independent study class.

116. During the November 2020 contracting of the settlement agreement, the parties
never contemplated or agreed to deviate from the contractual imperatives of the DeVry
University academic catalog.

117. DeVry is treating Plaintiff differently in reprisal for exercising his legitimate legal
right to sue three DeVry students in this Court in the underlying complaint because the

contractual DeVry University Academic Catalog does not authorize DeVry to register any

Page 23 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 24 of 100 PagelD #:24

Plaintiff's Complaint.

matriculated MBA degree-seeking students at DeVry to complete the Math 533 as independent
study course on their own without other students in the class.

118. The pertinent parts of the settlement agreement in the underlying case between the
parties that was executed in November 2020 provides the following settlement term No. 4 about
Math 533 class:

...Mr. Livingstone must retake Math 533 in order to graduate from DeVry,
unless DeVry determines otherwise in which case he may only need to
complete the coursework not yet completed in Math 533....

119. Notwithstanding the fact that Plaintiff sent a number of emails to defense counsel
asking about Math 533 course registration before signing the settlement agreement in November
2020, it was after all the November 2020 settlement agreement contracting when DeVry sent
email dated Wednesday, December 2, 2020 at 6:13 PM (attached herewith as Exhibit “P”’ )
disclosing for the first time that DeVry will provide the Math 533 class as Independent study
course for Plaintiff alone unlike other similarly-situated matriculated MBA degree-seeking
students at DeVry taking the course in groups of 20-40 students.

120. DeVry is treating Plaintiff differently in reprisal for suing three other students in
the underlying case because none of the numerous classes Plaintiff has completed at DeVry were
offered and completed as independent study courses at all. At all times during the pursuit of his
academic work at DeVry, all the graduate courses Plaintiff has completed at DeVry were offered
and completed with about 20-40 other students as members of the class.

121. DeVry is treating Plaintiff differently with reprisal after suing three other students
in the underlying case because when Plaintiff took Math 533 in November 2018 session at

DeVry, it was not a mandatory independent study class.

Page 24 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 25 of 100 PagelD #:25

Plaintiff's Complaint.

122. During the November 20, 2020 settlement conference in this Court, DeVry did
not make full disclosure of this material fact regarding providing Math 533 class as independent
study class for Plaintiff to complete it by himself while all other similarly-situated matriculated
DeVry graduate students in the MBA program complete the same Math 533 class with 20-30
students in their class.

123. No part of the settlement term No.4 supra says DeVry will provide Math 533 as
independent study class for Plaintiff to complete it alone without other similarly-situated
matriculated DeVry graduate students in the MBA program.

124. No part of the settlement agreement shows that Plaintiff agreed to take Math 533
as independent study course by himself without other similarly-situated matriculated DeVry
students including a different format whereby Plaintiff will be doing discussion postings by
himself as described in the University’s registration email that is attached herewith as Exhibit
KR»

125. To the extent that DeVry may claim that registering Plaintiff for Math 533 as an
independent study course for Plaintiff to take the course by himself unlike all other similarly-
situated matriculated DeVry MBA students is a contingency factor that is not required to appear
on the face of the settlement agreement, Plaintiff avers that contingency is not applicable to
generally established principles governed by Law, where, as here, DeVry’s contractual academic
catalog is a pre-existing forceful, instructive, and controlling contract, which does not authorize
DeVry to register any of its matriculated MBA students to take Math 533 class as mandatory
independent study course.

126. Plaintiff avers that DeVry now telling him after the November 2020 settlement

proceedings on December 2, 2020 to take Math 533 class as independent study course is not a

Page 25 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 26 of 100 PagelD #:26

Plaintiff's Complaint.

feasible contingency factor that arose after the November 2020 settlement agreement because
factors that are contingency are not factors that abrogate strong public policy. Deviating from the
provisions of contractual DeVry University Academic Catalog is against string public policy.

127. Even if this Court grants his pending motion to strike and quash the settlement
agreement later on, it does not exonerate DeVry from this instant retaliation cause of action
because the events leading to the injury and the irreparable gap created within Plaintiff's
education for the period of January 2021 - February 2021 session and future indelible gaps stem
from the binding effect and operations of that settlement agreement at that time.

128. Itis DeVry University’s course registration policy that if a student does not attend
a Class for the first two (2) weeks of registration, then the class will be automatically dropped
(see Exhibit “S”).

129. Inasmuch as Plaintiff did not authorize DeVry at all to register him for Math 533
course as independent study course, Plaintiff declined to attend the Math 533 class as
independent study class during the January 2021-February 2021 session.

130. By email dated Monday January 18, 2021 at 4:08 AM, DeVry University
informed Plaintiff that Plaintiff is automatically dropped from the Math 533 independent study
course for the January 2021- February 2021 session (see Exhibit “T”); thereby, creating an
irreparable and indelible gap within Plaintiff's education.

131. Plaintiff has a special interest in his continued education undeterred.

132. Plaintiff was entitled to continue his graduate education during the January -
February 2021 session at DeVry seamlessly and undeterred without gaps within his continued
education by way of normal enrollment and registration of the Math 533 class with every other

matriculated DeVry graduate student in the MBA program.

Page 26 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 27 of 100 PagelD #:27

Plaintiff's Complaint.

133. Plaintiff was entitled to normal enrollment and normal course registration of the
Math 533 class, not as independent study course for Plaintiff to do the course alone without
interaction with the academic community.

134. Asacandidate for MBA degree, Plaintiff was entitled to graduate and he needed
to graduate for his MBA degree in a timely fashion after the January 2021-February 2021 session
with normal course registration of the Math 533 class and taking Math 533 class with every other
similarly-situated matriculated student of DeVry, not as independent study class for Plaintiff
alone.

135. Asa direct and proximate result of defendant’s unlawful conduct as described
herein, an indelible and irreparable gap has now been created within Plaintiffs education for the
January 2021-February 2021 session and possible consecutive gaps with ripple effects all to
Plaintiff's detriment.

136. By direct and proximate cause of defendant’s and unlawful conduct, DeVry has
created an indelible gap within Plaintiffs continued education which in turn interferes with
Plaintiff's prospective contracts such as another indelible delay of timely enrollment and
completion of a six-year dual doctorate degree program (PhD-JD) in Neuroscience (PhD) and
Law (JD) at Vanderbilt University, Tennessee, for example. °

137. Asa further direct and proximate result of Defendant’s unlawful conduct as
described herein, Plaintiff was erroneously deprived of his continued education and he has
otherwise sustained legal injury and informational injury, including, but not limited to: (i)
student loans getting into repayment because of lack of in-school determent or shortening

allotted time of in-school determent; and other costs and expenses; (11) and lost wages in the form

 

5 https://www.lawneuro.org/

Page 27 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 28 of 100 PagelD #:28

Plaintiff's Complaint.

of future earnings and salary over $80,000, the value of lost future benefits (including, but not
limited to, health, pension, profit sharing, and other earnings-type benefits) that Plaintiff would
have received had Plaintiff not been unlawfully registered for Math 533 as independent study
class and thereby deprived of future educational and professional opportunities.

138. Asa further direct and proximate result of Defendant’s unlawful conduct as
described herein, Plaintiff was caused to suffer other, non-economic losses, all to Plaintiff's great
financial, psychological, and emotional detriment and loss, including, but not limited to, loss of:

i) the opportunity to study Law and Neuroscience and attain a dual PhD/JD degree on time
in Vanderbilt University;
ii) the honor and prestige of being a Lawyer and Neuroscientist; and

iii) the feeling of self-worth that comes with serving an important societal purpose such as
advocacy for increases in Neuroscientific evidence in court cases.

139. Asa further direct and proximate cause of the erroneous deprivation of continued
education and indelible gap and created within Plaintiff’s education, Plaintiff has been deprived
from making securing a timely salaried employment to make enough money to remit his retired,
aged, sick, and dying parents in Africa who look up to him as their hope in America as their only
Son who made it to America. Plaintiff has therefore been deprived of the self-worth that comes
from the cultural and religious imperative of taking care of one’s aged parents.

140. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff has been caused and will continue indefinitely into the future to be
caused severe mental anguish, humiliation, anxiety, stress, and emotional and/or psychological

distress, all with associated physical symptoms.

Page 28 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 29 of 100 PagelD #:29

Plaintiff's Complaint.

141. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendant DeVry University, Inc., for compensatory damages, exemplary damages, treble
damages, and punitive damages in an amount in excess of $50 million to avoid remittur
exclusive of interest and costs; an award of reasonable attorneys’ fees, costs and other costs and
disbursements in this action; and such other and further relief as the Court may deem just and
equitable.

COUNT TWO

BREACH OF CONTRACT;
(BREACH OF SETTLEMENT AGREEMENT)

Michael O. Livingstone v. DeVry University, Inc.

142. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein.

143. The conduct of defendants as set forth in the following paragraphs constitutes
conduct that allegedly breaches the underlying settlement contract agreement that was executed
orally before the Court and in writing between the parties over the first federal lawsuit.

144. The pertinent parts of the oral and written settlement the parties executed on
November 20, 2020 in Court and during the written agreement (Exhibit “M”’) that was signed by
parties around November 30, 2020 provides under settlement term No. 4 regarding Math 533
course:

...Mr. Livingstone must retake Math 533 in order to graduate from DeVry,
unless DeVry determines otherwise in which case he may only need to
complete the coursework not yet completed in Math 533...

145. Notwithstanding the fact that Plaintiff sent a number of emails to DeVry’s defense

counsel to inquire about Math 533 course registration before signing the settlement agreement in

November 2020, it was after all the November 2020 settlement agreement contracting when

DeVry sent email dated Wednesday, December 2, 2020 at 6:13 PM (attached herewith as

Page 29 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 30 of 100 PagelD #:30

Plaintiff's Complaint.

Exhibit “P” ) disclosing for the first time that DeVry will provide the Math 533 class as
Independent study course for Plaintiff alone unlike other similarly-situated matriculated MBA
degree-seeking students at DeVry taking the course in groups of 20-40 students.

146. During the November 20, 2020 court-mediated settlement conference, DeVry did
not make full disclosure of this material fact regarding providing Math 533 class as a mandatory
independent study course for Plaintiff to complete it by himself while all other similarly-situated
matriculated DeVry graduate students in the MBA program complete the same Math 533 class
together with other students.

147. Plaintiff avers that he would not have settled the first lawsuit if this material
information about taking Math 533 class as independent study course was disclosed during the
settlement proceedings and contracting.

148. After the November 2020 settlement proceedings, DeVry registered Plaintiff for
Math 533 for the January-February 2021 session as independent online study course for Plaintiff
to do the class on his own without other similarly-situated matriculated DeVry graduate students
in the MBA program.

149. No part of the settlement terms pertaining to Math 533 says Math 533 will be
provided as a mandatory independent study course for Plaintiff to complete it alone without other
similarly-situated matriculated DeVry MBA degree seeking graduate students.

150. No part of the settlement agreement shows that Plaintiff agreed to take Math 533
class as independent study course without other similarly-situated matriculated DeVry Students
including doing discussion postings by himself as described in the University’s email attached

herewith as Exhibit “R.”

Page 30 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 31 of 100 PagelD #:31

Plaintiff's Complaint.

151. Plaintiff avers that registering him for Math 533 as independent study class unlike
all other similarly-situated matriculated DeVry MBA students alone is not a contingency factor
because contingency is not applicable to generally established term that are governed by Law
and public policy, where, as here, DeVry University’s contractual Academic Catalog (Exhibit “
L”) is equally a pre-existing forceful, instructive, and controlling contract. The catalog does not
authorize DeVry to forcibly register any of its matriculated MBA students for Math 533 as
independent study class.

152. DeVry was not at liberty to determine how Plaintiff completes Math 533
including taking it as a mandatory independent study course because the settlement provision
governing Math 533 explicitly says that Plaintiff “must retake Math 533 class....” The settlement
agreement does not specify that Math 533 was going to be an independent study course for
Plaintiff to complete it alone without other similarly-situated matriculated DeVry graduate
students in the MBA program.

153. How Math 533 course is taken by all other DeVry MBA students is governed and
authorized by the contractual DeVry University academic catalog (Exhibit “L”). Universities like
DeVry are required to comply with their published academic catalogs.

154. In November 2020, the parties contracted within the same settlement agreement
under Provision No.12 to comply with the “laws of the State of Illinois and Federal Laws” in the
performance, interpretation, performance, and enforcement of the settlement where the
settlement contract says this:

12.Applicable Law.
This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions

concerning limitations of actions),will be governed by and construed in
accordance with the laws of the State of Illinois and Federal Laws, as applicable...

Page 31 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 32 of 100 PagelD #:32

Plaintiff's Complaint.

155. Applying that settlement provision No.12 in consonance to the instant issues
regarding Math 533 class, the parties agreed to comply with the Law in the interpretation and
performance of the Math 533 settlement term. The law requires DeVry not to deviate from its
binding contractual academic catalogs governing Math 533. So, the parties agreed to use the
catalog to interpret and perform what “Mr. Livingstone must retake Math 533” in the settlement
contract means. DeVry academic catalog does not authorize DeVry to register Plaintiff for Math
533 as an independent study course separate from all other similarly-situated matriculated DeVry
graduate students in the MBA program.

156. To the extent that DeVry may claim that DeVry was at liberty to register Plaintiff
for Math 533 as a mandatory independent study course, that is not true because the parties never
contemplated to use the settlement agreement to abrogate the Law. The Law in turn requires
DeVry to comply with the contractual academic catalog. The catalog in turn specifies how Math
533 class is offered to every other DeVry MBA degree seeking student; and the catalog does not
authorize DeVry to register any student for Math 533 as independent study course.

157. Plaintiff avers that even if the Court grants his pending motion to strike and quash
the settlement agreement (Exhibit “M”) later on in the underlying first lawsuit, it does not
exonerate DeVry from this cause of action because the events leading to the injury and the
irreparable gap created within Plaintiff's education for the January 2021 - February 2021 session
stems from the operations of that settlement agreement at that time.

158. Itis the University’s course registration policy that if a student does not attend a
registered class from the first two (2) weeks of registration, then the class will be automatically

dropped (see Exhibit “S”).

Page 32 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 33 of 100 PagelD #:33

Plaintiff's Complaint.

159. By email dated Mon, Jan 18, 2021 at 4:08 AM, DeVry University informed
Plaintiff that DeVry has automatically dropped him from the Math 533 independent study class
for the January 2021- February 2021 session (see Exhibit “T’’); thereby, creating an irreparable
and indelible gap within Plaintiff’s education.

160. Plaintiff has a special interest in his continued education undeterred.

161. Plaintiff was entitled to seamlessly continue his graduate education during the
January -February 2021 session at DeVry without gaps within his continued education by normal
enrollment and registration of the remaining Math 533 class with every other matriculated
DeVry graduate student in the MBA program.

162. Plaintiff was entitled to continue his graduate education in January 2021
undeterred together with every other similarly-situated matriculated student of DeVry with
normal enrollment and normal course registration of the Math 533, not as independent study solo
class for Plaintiff to do the class alone.

163. Asacandidate for MBA degree, Plaintiff was entitled to graduate for his degree
and he needed to graduate for his MBA degree in a timely fashion after the January 2021 -
February 2021 session with normal course registration of the Math 533 class and taking Math
533 class with every other similarly-situated matriculated student of DeVry, not as independent
study class for Plaintiff alone.

164. Asa direct and proximate result of defendants’ unlawful conduct as described
herein, an indelible and irreparable gap has now been created within Plaintiffs education for the

January 2021-Februray 2021 session with ripple effects all to Plaintiff's detriment.

Page 33 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 34 of 100 PagelD #:34

Plaintiff's Complaint.

165. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff was erroneously deprived of his continued education and he has
otherwise sustained legal injury, including, but not limited to:

i) student loans getting into repayment because of lack of in-school determent or shortening
allotted time of in-school determent; and other costs and expenses; and

ii) lost wages in the form of future earnings and salary, the value of lost future benefits
(including, but not limited to, health, pension, profit sharing, and other earnings-type
benefits) that Plaintiff would have received had Plaintiff not been unlawfully registered for
the Math 533 class as independent study class and thereby deprived of future educational and
professional opportunities.

166. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff was caused to suffer other, non-economic losses, all to Plaintiff's great
financial, psychological, and emotional detriment and loss, including, but not limited to, loss of:

1) the diminished likelihood that he will be able to attend Law School or prestigious Law
School, which has been his objective;
ii) the opportunity to study Law and attain an J.D. degree on time;
iii) the honor and prestige of being a Lawyer;
iv) the feeling of self-worth that comes with serving an important societal purpose.

167. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff has been caused and will continue indefinitely into the future to be
caused severe mental anguish, humiliation, anxiety, stress, and emotional and/or psychological

distress, all with associated physical symptoms.

Page 34 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 35 of 100 PagelD #:35

Plaintiff's Complaint.

168. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendant DeVry University, Inc., for compensatory damages, exemplary damages, treble
damages, and punitive damages in an amount in excess of $40million to avoid remittur
exclusive of interest and costs; an award of reasonable attorneys’ fees, costs and other costs and

disbursements in this action; and such other and further relief as the Court may deem just and

equitable.
COUNT THREE
BREACH OF DEVRY UNIVERSITY CONTRACTUAL ACADEMIC CATALOG;
BREACH OF CONTRACT

Michael O. Livingstone v. DeVry University, Inc.

 

169. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein with the same effect.

170. The conduct of defendants as set forth constitutes conduct that recklessly
disregards the mandates of law in the manner described in the following paragraphs.

171. DeVry University academic catalog is a binding contractual document that
governs the relationship between Plaintiff and DeVry regardless of settlement agreement or in
tandem with the settlement agreement.

172. Both Plaintiff and DeVry are legally and contractually bound to follow the
provisions of the contractual DeVry University academic catalog including the catalog’s
provisions regarding Math 533 course.

173. DeVry failed to abide by its representations and promises to Plaintiff in the
contractual DeVry University academic catalog regarding how Math 533 should be taken and

completed by all matriculated MBA degree seeking students at DeVry.

Page 35 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 36 of 100 PagelD #:36

Plaintiff's Complaint.

174. The binding contractual DeVry University academic catalog is a pre-existing
operative contract that is informative, instructive, and controlling regarding how Math 533
should be completed by all similarly-situated matriculated MBA degree-seeking students at
DeVry in order to graduate.

175. The binding contractual DeVry University academic catalog does not authorize
DeVry to single out Plaintiff or any other similarly-situated matriculated MBA degree-seeking
students at DeVry to complete Math 533 as mandatory independent study course on their own
without interacting with the academic community.

176. The parties never contemplated to abrogate, obviate, divert, or deviate from the
contractual provisions of the DeVry University academic catalog during the November 2020
settlement proceedings and contracting of the settlement agreement.

177. The pertinent parts of the November 2020 settlement agreement provides the
following settlement term No. 4 about Math 533 course:

...Mr. Livingstone must retake Math 533 in order to graduate from DeVry, unless
DeVry determines otherwise in which case he may only need to complete the
coursework not yet completed in Math 533....

178. The settlement term governing Math 533 explicitly says this: “Mr. Livingstone
must retake Math 533 class...”. The settlement term does not say: “Mr. Livingstone must retake
Math 533 class as independent study class.”

179. DeVry was not at liberty to determine how Plaintiff takes Math 533 class because

how to take Math 533 class at DeVry is already contractually informed and instructed by the

DeVry University academic catalog.

Page 36 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 37 of 100 PagelD #:37

Plaintiff's Complaint.

180. The DeVry academic catalog does not authorize DeVry to provide Math 533 as an
independent study course for Plaintiff or any similarly-situated matriculated MBA degree
seeking student.

181. All DeVry students take the Math 533 in class sections comprising of groups of
20-40 similarly-situated matriculated DeVry MBA degree seeking students enrolled in each
section.

182. Notwithstanding the fact that Plaintiff sent a number of emails to DeVry’s defense
counsel inquiring about Math 533 course registration before signing the settlement agreement in
November 2020, it was after the November 2020 settlement agreement contracting when DeVry
sent email dated Wednesday, December 2, 2020 at 6:13 PM (attached herewith as Exhibit “P” )
disclosing for the first time that DeVry will provide the Math 533 class as Independent study
course for Plaintiff alone unlike other similarly-situated matriculated MBA degree-seeking
students at DeVry taking the course in groups of 20-40 students.

183. None of the many classes Plaintiff has completed at DeVry were offered and
completed as independent study course. All the 30 graduate classes Plaintiff has completed at
DeVry were offered and completed with about 20 student members in the class.

184. | When Plaintiff took Math 533 in November 2018 session at DeVry, it was not an
independent study course.

185. During the November 20, 2020 court-mediated settlement conference, DeVry did
not make full disclosure of this material fact regarding providing Math 533 class as independent
study class for Plaintiff to complete it by himself while all other similarly-situated matriculated
DeVry graduate students in the MBA program complete the same Math 533 class with other

students in their class.

Page 37 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 38 of 100 PagelD #:38

Plaintiff's Complaint.

186. No part of the settlement provision No.4 supra says DeVry will provide Math 533
as independent study course for Plaintiff to complete it alone without other similarly-situated
matriculated DeVry graduate students in the MBA program.

187. No part of the settlement agreement shows that Plaintiff agreed to take Math 533
as independent study course by himself without other similarly-situated matriculated DeVry
students including Plaintiff doing discussion postings by himself as described in the University’s
registration email that is attached herewith as Exhibit “R.”

188. Inasmuch as there is preexisting binding contractual academic catalog,
contingency is not applicable because generally established factors that are governed by the
contractual catalog, Law, and public policy are not contingency factors.

189. DeVry contractual academic catalog is a pre-existing forceful contract. The
catalog does not authorize DeVry to register Plaintiff or any of its matriculated MBA students to
take Math 533 class as independent study course.

190. By saying in December 2020 after the settlement contracting in November 2020
that Plaintiff will need to take the Math 533 class an independent study course without other
students, DeVry impermissibly added another term and condition to the contractual catalog.

191. Inasmuch as both DeVry academic catalog contract and the settlement contract
does not require any student to take Math 533 as independent study course, DeVry has
impermissibly introduced a new term and condition that amounts to a material term or counter-
offer into the contractual catalog.

192. In November 2020, the parties contracted within the same settlement agreement

under Provision No.12 to comply with the “laws of the State of Illinois and Federal Laws” in the

Page 38 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 39 of 100 PagelD #:39

Plaintiff's Complaint.

performance, interpretation, performance, and enforcement of the settlement where the

settlement contract says:

12.Applicable Law.

This Agreement and all questions relating to its validity, interpretation,

performance and enforcement (including, without limitation, provisions

concerning limitations of actions),will be governed by and construed in

accordance with the laws of the State of Illinois and Federal Laws, as applicable...

193. Applying that settlement provision No.12 in tandem to the instant settlement term
regarding Math 533 class, the parties agreed to comply with the Law in the interpretation, and
performance of the Math 533 settlement term. Hence, the law requires DeVry not to deviate from
its binding contractual academic catalogs governing Math 533.
194. The parties therefore essentially agreed not to deviate from the catalog to interpret
and perform what “Mr. Livingstone must retake Math 533” in the settlement contract means..
195. DeVry was not at liberty to register Plaintiff for Math 533 as an independent
study course because the parties never contemplated to use the settlement agreement to abrogate
the Law; the Law in turn requires DeVry to comply with the contractual academic catalog; the
catalog in turn specifies how Math 533 class is offered to every other similarly-situated DeVry
MBA students; and the catalog does not authorize DeVry to register any student for Math 533 as
independent study course.
196. Plaintiff avers that even if this Court grants his pending motion to strike and

quash the settlement agreement later on, it does not exonerate DeVry from this cause of action
because the events leading to the injury and the irreparable gap created within Plaintiff's

education for the January 2021 - February 2021 session stems from the operations of that

settlement agreement at this point in time.

Page 39 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 40 of 100 PagelD #:40

Plaintiff's Complaint.

197. Itis the University’s course registration policy that if a student does not attend a
registered class from the first two (2) weeks of registration, then the class will be automatically
dropped (see Exhibit “S”).

198. By email dated Mon, Jan 18, 2021 at 4:08 AM, DeVry University informed
Plaintiff that Plaintiff has been automatically dropped from the Math 533 independent study
class which DeVry registered him for the January 2021- February 2021 session (see Exhibit
“T”); thereby, creating an irreparable and indelible gap within Plaintiff's education.

199. Plaintiff has a special interest in his continued education undeterred.

200. Plaintiff was entitled to seamlessly continue his graduate education during the
January -February 2021 session at DeVry without gaps within his continued education by normal
enrollment and registration of the remaining Math 533 class with every other matriculated
DeVry graduate student in the MBA program consistent with the academic catalog.

201. Plaintiff was entitled to continue his graduate education in January 2021
undeterred together with every other similarly-situated matriculated student of DeVry with
normal enrollment and normal course registration of the Math 533 class, not as independent
study solo class for Plaintiff to do the class alone.

202. As candidate for MBA degree, Plaintiff was entitled to graduate for his degree
and he needed to graduate for his MBA degree in a timely fashion after the January 2021 -
February 2021 session with normal course registration of the Math 533 class and taking Math
533 class with every other similarly-situated matriculated student of DeVry, not as independent

study course for Plaintiff alone.

Page 40 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 41 of 100 PagelD #:41

Plaintiff's Complaint.

203. Asadirect and proximate result of defendants’ unlawful conduct as described
herein, an indelible and irreparable gap has now been created within Plaintiff’s education for the
January 2021-Februray 2021 session with ripple effects all to Plaintiff's detriment.

204. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff was erroneously deprived of his continued education and he has
otherwise sustained legal injury, including, but not limited to:

1) student loans getting into repayment because of lack of in-school determent or
shortening allotted time of in-school determent; and other costs and expenses; and

ii) lost wages in the form of future earnings and salary, the value of lost future benefits
(including, but not limited to, health, pension, profit sharing, and other earnings-type benefits)
that Plaintiff would have received had Plaintiff not been unlawfully registered for the Math 533
class as independent study class and thereby deprived of future educational and professional
opportunities.

205. Asa further direct and proximate result of Defendant’s unlawful conduct as
described herein, Plaintiff was caused to suffer other, non-economic losses, all to Plaintiff's great
financial, psychological, and emotional detriment and loss, including, but not limited to, loss of:

a) the diminished likelihood that he will be able to attend Law School or prestigious Law

School, which has been his objective;

b) the opportunity to study Law and attain an J.D. degree on time;

c) the honor and prestige of being a Lawyer;

d) the feeling of self-worth that comes with serving an important societal purpose.
206. Asa further direct and proximate result of Defendant’s unlawful conduct as

described herein, Plaintiff has been caused and will continue indefinitely into the future to be

Page 41 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 42 of 100 PagelD #:42

Plaintiff's Complaint.

caused severe mental anguish, humiliation, anxiety, stress, and emotional and/or psychological
distress, all with associated physical symptoms.

207. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendant DeVry University, Inc., for compensatory damages, exemplary damages, treble
damages, and punitive damages in an amount in excess of $40 million exclusive of interest and
costs; an award of reasonable attorneys’ fees, costs and other costs and disbursements in this

action; and such other and further relief as the Court may deem just and equitable.

COUNT FOUR
HIGHER EDUCATION LAW
Michael O. Livingstone v. DeVry University, Inc.

 

208. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein with the same effect.

209. The conduct of defendants as set forth hereinabove constitutes alleged conduct
that recklessly and wantonly disregards the mandates of higher education law in the manner
described in the following paragraphs.

210. Plaintiff avers that that the principles of higher education law control the
interpretation and performance of the settlement agreement pertaining to Math 533 because in
November 2020, the parties contracted within the same settlement agreement under Provision
No.12 to comply with the “laws of the State of Illinois and Federal Laws” in the performance,
interpretation, performance, and enforcement of the settlement where the settlement agreement
says this:

12.Applicable Law.

This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions

Page 42 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 43 of 100 PagelD #:43

Plaintiff's Complaint.

concerning limitations of actions),will be governed by and construed in
accordance with the laws of the State of Illinois and Federal Laws, as applicable...

211. Applying that settlement provision No.12 in consonance to the instant settlement
provision at issue regarding Math 533 class, that means the parties agreed to comply with higher
education law in the interpretation and performance of Math 533 settlement terms, where higher
education law requires DeVry not to deviate from its binding contractual academic catalog,
which also governs how Math 533 class should be taken.

212. The parties essentially agreed to use the contractual DeVry academic catalog to
interpret and perform what it means when the settlement agreement says: “Mr. Livingstone must
retake Math 533.” Here, the DeVry academic catalog does not authorize DeVry to register
Plaintiff for Math 533 class as an independent study class separate from all other similarly-
situated matriculated DeVry graduate students in the MBA program.

213. Plaintiff avers that the principles of higher education law are still binding with
equal and full force between the parties including compliance with the University catalog’s
provisions regarding Math 533 regardless of settlement because the parties expressly agreed in
the settlement contract to comply with the law in the performance and interpretation of the
settlement terms.

214, Plaintiff avers that the mandates of higher education law does not permit DeVry
University to change the requirements of a degree and the contents of a course from the
academic catalog year of his 2015 matriculation.

215, Plaintiff was matriculated in 2015 at DeVry University.

216. DeVry claims after the November 2020 settlement contracting that Math 533
course content has been updated from the time Plaintiff first took the class in November 2018

and so Plaintiff must retake the Math 533 class all over again instead of re-opening the previous

Page 43 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 44 of 100 PagelD #:44

Plaintiff's Complaint.

November 2018 Math 533 class for Plaintiff to submit the outstanding coursework to change the
default fail grade.

217. DeVry is talking about a new version of the course called Math 534. However,
Math 533 was the specific required course that was listed in Plaintiff's matriculation 2015-2016
DeVry University Catalog.

218. DeVry has failed to abide by its representations and promises in the DeVry
University academic catalog regarding how Math 533 class should be taken and completed by
Livingstone, as well as the manner of course registration.

219. Plaintiff avers that it is required under principles of higher education law that all
sections of a course should be uniform in content, requirements, and evaluation standards for all
similarly-situated matriculated MBA degree students at DeVry.

220. The academic requirements of Math 533 which DeVry registered Plaintiff for the
January 2021-February 2021 session was not uniform in content and requirements with all other
sections of the same Math 533 course to the extent that the University created a different section
of the same course for Livingstone alone as an independent study course unlike other students in
the MBA program taking that class in groups.

221. Specifically, the University stated within its email that the weekly discussions
requirement of the Math 533 class “would run differently” (Exhibit R) for Plaintiff unlike the
other sections of the same Math 533 class in which all other similarly-situated matriculated MBA
degree students at DeVry were enrolled.

222. Plaintiff avers that under principles of higher education law, students should

authorize and perform their own course registration. The contractual DeVry University academic

Page 44 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 45 of 100 PagelD #:45

Plaintiff's Complaint.

catalog does not permit DeVry to register any student without the student’s express authorization
to take a course as an independent study course.

223. The normal course registration practices or customs at DeVry provides that
students register themselves for classes through DeVry University’s online registration systems,
or student sends an email to DeVry’s student support center authorizing DeVry to register them
for a class. An academic adviser then reviews the student’s self-registration and advise the
student whether prerequisites are necessary or not, for example.

224, Plaintiff further avers that higher education law principles requires DeVry to
proscribe and promulgate the catalog as a contractual document that governs the academic
relationship and expectations between Plaintiff and DeVry.

225. Both Plaintiff and DeVry are legally bound under higher education law principles
and contractually bound to follow the provisions of the DeVry University academic catalog
including the catalog’s provisions regarding Math 533 course. DeVry deviated from the catalog
to register plaintiff for Math 533 as independent study course.

226. DeVry is not permitted to deviate from its contractual academic catalog.

227. Nothing in the November 2020 settlement agreement within the underlying first
lawsuit shows that the parties agreed to pre-empt or abrogate the mandates of the higher
education law and the contractual DeVry University academic catalog.

228. DeVry University academic catalog does not authorize DeVry to single out
Livingstone from all other similarly-situated matriculated MBA degree-seeking students at
DeVry to complete Math 533 as independent study course on their own without interacting with

the academic community.

Page 45 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 46 of 100 PagelD #:46

Plaintiff's Complaint.

229. Plaintiff avers that the principles of higher education law are still binding with full
force upon the parties in terms of Math 533 because during the November 2020 contracting of
the settlement agreement, the parties never contemplated to abrogate, obviate, abnegate, abjure,
or deviate from the contractual provisions of the DeVry University Academic Catalog.

230. The pertinent parts of the November 2020 settlement agreement between the
parties provides the following settlement term No. 4 about Math 533 class:

...Mr. Livingstone must retake Math 533 in order to graduate from DeVry, unless
DeVry determines otherwise in which case he may only need to complete the
coursework not yet completed in Math 533....

231. That settlement provision governing Math 533 explicitly says this: “Mr.
Livingstone must retake Math 533 class...”. The settlement agreement does not say, “Mr.
Livingstone must retake Math 533 class as independent study class.”

232. DeVry was not at liberty to determine how Plaintiff takes Math 533 class because
how to take Math 533 class at DeVry is informed and instructed by the DeVry University
academic catalog. The catalog does not authorize DeVry to provide Math 533 class as an
independent study course.

233. All Math 533 class sections at DeVry consist of 20-40 similarly-situated
matriculated DeVry MBA degree seeking students in each section.

234. None of the numerous classes Plaintiff has previously completed at DeVry were
offered and completed as independent study course. All the 30 graduate courses Plaintiff has
completed at DeVry were offered and completed with about 20 students comprising the class.

235. When Plaintiff took Math 533 in November 2018 session at DeVry, it was not an
independent study course; there were about 20-30 other students enrolled with Plaintiff in the

same class with the same Professor Dr. Henson-Mack.

Page 46 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 47 of 100 PagelD #:47

Plaintiff's Complaint.

236. Plaintiff never agreed to take Math 533 as independent study course by himself
without other matriculated DeVry students including Plaintiff doing discussion postings by
himself as described in the University’s registration email that is attached herewith as Exhibit
KR»

237. Contingency is not applicable here because generally established factors that are
governed by Law, pre-existing contracts, strong public policy, are not contingency. In this case,
the DeVry University academic catalog is a preexisting forceful, instructive, and controlling
contract, which does not authorize DeVry to register Plaintiff to take Math 533 as independent
study course.

238. Inasmuch as both the DeVry academic catalog and the settlement does not
expressly require Plaintiff to take Math 533 as independent study course, DeVry has
impermissibly introduced a new term and condition that amounts to a new material term or
counter-offer into both the catalog with reckless disregard to the fact that higher education law
requires DeVry to stick to preexisting terms in the academic catalog.

239. DeVry was not at liberty to register Plaintiff for Math 533 as an independent
study course because the parties never contemplated to use the settlement agreement to abrogate
the Law including higher education law. Higher education law in turn requires DeVry to comply
with the contractual academic catalog without deviating from it. The catalog in turn specifies
how Math 533 class is offered to every all other similarly-situated DeVry MBA students. The
catalog does not authorize DeVry to register any student for Math 533 as independent study
course.

240. Plaintiff avers that even if this Court grants his pending motion to strike and

quash the settlement agreement later on, it does not exonerate DeVry from this cause of action

Page 47 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 48 of 100 PagelD #:48

Plaintiff's Complaint.

because the events leading to the injury and the irreparable gap created within Plaintiff's
education for the January 2021 - February 2021 session stems from the operations of that
settlement agreement at that time.

241,  Itis the University’s course registration policy that if a student does not attend a
registered class from the first two (2) weeks of registration, then the class will be automatically
dropped (see Exhibit “S”).

242. Inasmuch as Plaintiff did not authorize DeVry to register him for Math 533 class
as independent study course, Plaintiff declined to attend the Math 533 class as independent study
class for the January-February 2021 session.

243. By email dated Mon, January 18, 2021 at 4:08 AM, DeVry University informed
Plaintiff that Plaintiff has been automatically dropped from the Math 533 independent study
class which DeVry registered him for the January 2021- February 2021 session (see Exhibit
“T”); thereby, creating an irreparable and indelible gap within Plaintiff's education.

244. Plaintiff has a special interest in his continued education undeterred.

245, Plaintiff was entitled to seamlessly continue his graduate education during the
January -February 2021 session at DeVry without gaps within his continued education by normal
enrollment and registration of the remaining Math 533 class with every other matriculated
DeVry graduate student in the MBA program.

246. Plaintiff was entitled to continue his graduate education in January 2021
undeterred together with every other similarly-situated matriculated student of DeVry with
normal enrollment and normal course registration of the Math 533 class, not as independent

study course for Plaintiff to do the class alone.

Page 48 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 49 of 100 PagelD #:49

Plaintiff's Complaint.

247. Asacandidate for MBA degree, Plaintiff was entitled to graduate for his degree
and he needed to graduate for his MBA degree in a timely fashion after the January 2021 -
February 2021 session with normal course registration of the Math 533 class by taking Math 533
class with every other similarly-situated matriculated student of DeVry, not as independent study
course for Plaintiff alone.

248. Asadirect and proximate result of defendant’s unlawful conduct as described
herein, an indelible and irreparable gap has now been created within Plaintiff’s education for the
January 2021-Februray 2021 session with ripple effects all to Plaintiff's detriment.

249. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff was erroneously deprived of his continued education and he has
otherwise sustained legal injury, including, but not limited to:

a) student loans getting into repayment because of lack of in-school determent or shortening
allotted time of in-school determent, other costs and expenses; and

b) lost wages in the form of future earnings and salary of about $80,000, the value of lost
future benefits (including, but not limited to, health, pension, profit sharing, and other
earnings-type benefits) that Plaintiff would have received had Plaintiff not been
unlawfully registered for the Math 533 class as independent study course and thereby
deprived of future educational and professional opportunities.

250. Asa further direct and proximate result of defendant’s unlawful conduct as
described herein, Plaintiff was caused to suffer other, non-economic losses, all to Plaintiff's great
financial, psychological, and emotional detriment and loss, including, but not limited to, loss of:

(i) the diminished likelihood that he will be able to attend a prestigious Law School;

(ii) the opportunity to study law and attain an J.D. degree on time;

Page 49 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 50 of 100 PagelD #:50

Plaintiff's Complaint.

(iii) the honor and prestige of being a Lawyer and Neuroscientist;
(iv) the feeling of self-worth that comes with serving an important societal purpose.

251. Asa further direct and proximate result of defendant’s unlawful conduct as
described herein, Plaintiff has been caused and will continue indefinitely into the future to be
caused severe mental anguish, humiliation, anxiety, stress, and emotional and/or psychological
distress, all with associated physical symptoms.

252. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendant DeVry University, Inc., for compensatory damages, exemplary damages, treble
damages, and punitive damages in an amount in excess of $40 million exclusive of interest and
costs; an award of reasonable attorneys’ fees, costs and other costs and disbursements in this

action; and such other and further relief as the Court may deem just and equitable.

COUNT FIVE
Illinois Consumer Fraud and Deceptive Business Practices Act
(the Consumer Fraud Act)(815 ILCS 505/1 et seqg.(West 1996)

Michael O. Livingstone v. DeVry University, Inc.

253. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein with the same effect.

254. The conduct of defendant as set forth hereinabove allegedly constitutes conduct
that disregards the mandates of Illinois Consumer Fraud and Deceptive Business Practices Act
(the Consumer Fraud Act) (815 ILCS 505/1 et seg (West 1996) to the extent that Plaintiff is a
DeVry student and students are consumers of the business, services, and products of DeVry

University.

Page 50 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 51 of 100 PagelD #:51

Plaintiff's Complaint.

255. This cause of action stems from DeVry’s failure to abide by its representations
and promises that were published and advertised in the DeVry University catalog to prospective
students and current matriculated students as consumers of educational products and services.

256. DeVry marketed its MBA degree coursework requirements including Math 533 to
Livingstone by publishing it in the Academic Catalog to attract the business and enrollment of
Livingstone into DeVry’s MBA degree program.

257. DeVry never published, advertised, or presented in the academic catalog to
Plaintiff that any of the required coursework for MBA degree program will be a mandatory
independent study course.

258. Livingstone has never been interested in independent study classes and he would
not have patronized the business of DeVry if Math 533 course or any of the published course
requirements for the DeVry MBA degree was going to be offered to him as mandatory
independent study class throughout his academic pursuits.

259. Based on the published degree requirements presented within the DeVry
academic catalog to the public and consumers, which does not include any mandatory
independent study course, Livingstone matriculated at DeVry in 2015.

260. In December 2020, DeVry changed the course requirements for the MBA degree
and the contents of the required Math 533 course despite what DeVry published and presented in
the academic catalog year of Plaintiff's matriculation.

261. To the extent that DeVry claims after the November 2020 settlement contracting
that Math 533 course content has been updated from the time Plaintiff first took the class in
November 2018 and so Plaintiff must take the Math 533 class all over again instead of re-

opening the previous November 2018 Math 533 class for Plaintiff to submit the outstanding

Page 51 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 52 of 100 PagelD #:52

Plaintiff's Complaint.

coursework to change the default fail grade, that claim fatally fails because Universities are
supposed to adhere to their promises and course requirements presented in the published
academic catalog year to consumers.

262. DeVry has failed to abide by its representations and promises in the DeVry
University academic catalog regarding how Math 533 class should be taken and completed by all
similarly-situated matriculated MBA degree students at DeVry, as well as the manner of course
registration.

263. DeVry presented in its course registration systems and catalogs that all sections of
a course would be uniformly designed in content, requirements, and evaluation standards for all
similarly-situated matriculated MBA degree students at DeVry.

264. Conversely, the academic requirements of Math 533 course which DeVry
registered Plaintiff for the January 2021-February 2021 session was not uniform in content and
requirements with all other sections of the same Math 533 course to the extent that the University
created a different section of the same course for Plaintiff alone to take it as an independent
study course unlike other students in the MBA program.

265. Specifically, the University stated in its email that the weekly discussion
requirement of the Math 533 course “would run differently” (Exhibit R) for Plaintiff unlike the
other sections of the same Math 533 class in which all other similarly-situated matriculated MBA
degree students at DeVry were enrolled.

266. DeVry University Academic Catalog does not permit DeVry to register any
student without the student’s express authorization to take a course as an independent study
course. Plaintiff never authorized DeVry to register him for Math 533 as independent study

student.

Page 52 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 53 of 100 PagelD #:53

Plaintiff's Complaint.

267. Both Plaintiff and DeVry are legally and contractually bound to follow the
advertised provisions of the DeVry University academic catalog including provisions regarding
Math 533 course.

268. DeVry is not permitted to deviate from its published academic catalog after
attracting the business of Plaintiff Livingstone as a consumer of DeVry’s MBA academic degree
requirements.

269. Nothing in the underlying November 2020 settlement agreement from the
underlying first lawsuit shows that the parties agreed to abrogate the mandates of the contractual
DeVry University academic catalog.

270. During the November 2020 contracting of the settlement agreement in the
underlying case, the parties never contemplated to abrogate, obviate, abnegate, abjure, or deviate
from the advertised and published provisions of the DeVry University Academic Catalog.

271. Asaconsumer and student, Plaintiff relied upon DeVry University academic
catalog as a pre-existing operative contract that controls how Math 533 should be taken by all
similarly-situated matriculated MBA degree-seeking students at DeVry in order to graduate.

272. DeVry was not at liberty to determine how Plaintiff takes Math 533 class because

how to take Math 533 class at DeVry is contractually informed and instructed by the DeVry
University academic catalog. The catalog does not authorize DeVry to provide Math 533 class
as an independent study course for any matriculated MBA degree seeking student.

273. All DeVry students take Math 533 in sections of the course consisting of 20-40

similarly-situated matriculated DeVry MBA degree seeking students in each class section.

274. All the 22 graduate courses Plaintiff has completed at DeVry were offered and

completed with about 20 students in the class. When Plaintiff took Math 533 in November 2018

Page 53 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 54 of 100 PagelD #:54

Plaintiff's Complaint.

session at DeVry, it was not an independent study course; there were about 20-30 other students
enrolled with Plaintiff in the same class section with the same Professor Dr. Henson-Mack.

275. Absolutely no part of the catalog and the settlement agreement provision No.4,
supra, says DeVry will provide Math 533 as independent study course for Plaintiff to complete it
without other matriculated MBA degree seeking DeVry students.

276. Absolutely no part of the settlement agreement and the published catalog shows
that Plaintiff agreed to take Math 533 class as independent study course by himself without other
matriculated DeVry Students including Plaintiff doing discussion postings by himself as
described in the University’s registration email that is attached herewith as Exhibit “R.”

277. Jnasmuch as both the DeVry academic catalog and the settlement does not
expressly require any student to take Math 533 as independent study course, DeVry
impermissibly introduced a new term and condition that amounts to a material term or counter-
offer into the academic catalog and the settlement itself.

278. In November 2020, the parties contracted within the same settlement agreement
provision No.12 to comply with the “laws of the State of Illinois and Federal Laws” in the
performance, interpretation, performance, and enforcement of the settlement where the
settlement agreement says this:

12.Applicable Law.
This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions),will be governed by and construed in
accordance with the laws of the State of Illinois and Federal Laws, as applicable...
279. Applying that settlement provision No.12 in tandem to the instant settlement
provision at issue regarding Math 533 class, that means the parties agreed to comply with

consumer law in the interpretation and performance of the Math 533 settlement term, where

consumer law requires DeVry not to deviate from its binding contractual academic catalog,

Page 54 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 55 of 100 PagelD #:55

Plaintiff's Complaint.

which also governs how Math 533 class should be taken, and which does not authorize DeVry to
register Livingstone for the Math 533 as independent study course.

280. Plaintiff avers that even if the underlying settlement agreement is binding, then
the same binding settlement agreement embraces and incorporates the principles of consumer
law for the interpretation and performance of the settlement agreement pertaining to Math 533
because the parties agreed within the same binding settlement agreement to comply with all laws
and strong public policy in the performance and interpretation of the settlement agreement.

281, Plaintiff avers that consumer law requires DeVry to used its promises and
representations in the University’s advertised academic catalog to interpret and perform the
settlement agreement that says in pertinent part: “Mr. Livingstone must retake Math 533.”

282. Plaintiff believes and therefore avers that the mandates of consumer law does not
require DeVry to deviate from its representation in the academic catalog and register Plaintiff for
Math 533 as an independent study course separate from all other similarly-situated matriculated
DeVry graduate students in the MBA program.

283. DeVry was at liberty to register Plaintiff for Math 533 class as an independent
study course because the parties never contemplated to use the settlement agreement to abrogate
the Law consumer law. Consumer law in turn requires DeVry to comply with the contractual
academic catalog without deviating from it. The catalog in turn specifies how Math 533 class is
offered to every all other DeVry MBA students. The catalog does not authorize DeVry to register
any student for Math 533 as independent study course.

284. Itis DeVry’s course registration policy that if a student does not attend a
registered class from the first two (2) weeks of registration, then the class will be automatically

dropped (see Exhibit “S”).

Page 55 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 56 of 100 PagelD #:56

Plaintiff's Complaint.

285. Inasmuch as Livingstone did not authorize DeVry to register him for Math 533
class as independent study course, Livingstone declined to attend the Math 533 as independent
study course for the January-February 2021 session.

286. By email dated Monday January 18, 2021 at 4:08 AM, DeVry University
informed Plaintiff that he is automatically dropped from the Math 533 independent study class
which DeVry has registered him for the January 2021- February 2021 session (see Exhibit ““T”’);
thereby, creating an irreparable and indelible gap within Plaintiff’s education.

287. Livingstone has a special interest in his continued education undeterred.

288. Livingstone was entitled to seamlessly continue his graduate education during the
January -February 2021 session at DeVry without gaps within his continued education by normal
enrollment and registration of the remaining Math 533 class with every other matriculated
DeVry graduate student in the MBA program.

289. As aconsumer and student of DeVry academic products, Livingstone was entitled
to continue his graduate education in January 2021 undeterred together with every other
similarly-situated matriculated student of DeVry with normal enrollment and normal course
registration of the Math 533 class, not as independent study course for Plaintiff to do the class
alone.

290. Asaconsumer and student of DeVry academic products, Livingstone was
entitled to graduate for his degree and he needed to graduate for his MBA degree in a timely
fashion after the January 2021 -February 2021 session with normal course registration of the
Math 533 class by taking Math 533 class with every other matriculated student of DeVry, not as

independent study course for Plaintiff alone.

Page 56 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 57 of 100 PagelD #:57

Plaintiff's Complaint.

291. By direct and proximate result of defendant’s unlawful conduct as described
herein, an indelible and irreparable gap has now been created within Plaintiff’s education for the
January 2021-Februray 2021 session with ripple effects all to Plaintiff's detriment.

292. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff was erroneously deprived of his continued education and he has
otherwise sustained legal injury, including, but not limited to:

a) student loans getting into repayment because of lack of in-school determent or shortening
allotted time of in-school determent, other costs and expenses; and

b) lost wages in the form of future earnings and salary of about $80,000, the value of lost
future benefits (including, but not limited to, health, pension, profit sharing, and other
earnings-type benefits) that Plaintiff would have received had Plaintiff not been unlawfully
registered for the Math 533 class as independent study course and thereby deprived of future
educational and professional opportunities.

293. Asa further direct and proximate result of defendant’s unlawful conduct as
described herein, Livingstone was caused to suffer other, non-economic losses, all to Plaintiff’s
great financial, psychological, and emotional detriment and loss, including, but not limited to,
loss of:

i) _ the diminished likelihood that he will be able to attend a prestigious Law School;
11) the opportunity to study law and attain an J.D. degree on time;
iii) the honor and prestige of being a Lawyer and Neuroscientist; and
iv) the feeling of self-worth that comes with serving an important societal purpose.
294. Asa further direct and proximate result of defendant’s unlawful conduct as

described herein, Plaintiff has been caused and will continue indefinitely into the future to be

Page 57 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 58 of 100 PagelD #:58

Plaintiff's Complaint.

caused severe mental anguish, humiliation, anxiety, stress, and emotional and/or psychological
distress, all with associated physical symptoms.

295. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendant DeVry University, Inc., for compensatory damages, exemplary damages, treble
damages, and punitive damages in an amount in excess of $40 million exclusive of interest and
costs; an award of reasonable attorneys’ fees, costs and other costs and disbursements in this

action; and such other and further relief as the Court may deem just and equitable.

COUNT SIX
FALSE ADVERTISEMENT
Michael O. Livingstone v. DeVry University, Inc.

 

296. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein with the same effect.

297. The conduct of defendant as set forth hereinabove allegedly amounts to false
advertising by DeVry to Plaintiff Livingstone as a student consumer of the academic business,
services, and products of DeVry University in the University’s Academic Catalog regarding
Math 533.

298. This cause of action stems from DeVry’s failure to abide by its publications,
representations, and promises that were advertised in the DeVry University catalog to
prospective students and current matriculated students as consumers of educational products and
services.

299. DeVry publicly advertised, presented, and marketed its MBA degree coursework

requirements including the required Math 533 course to Livingstone by publishing it in the

Page 58 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 59 of 100 PagelD #:59

Plaintiff's Complaint.

academic catalog to attract the business and enrollment of Livingstone into DeVry’s MBA
degree program.

300. DeVry never published, advertised, or presented in the academic catalog that any
of the required academic coursework for MBA degree program will be mandatory independent
study course.

301. Plaintiff does not have a learning style for independent study courses. Plaintiff has
never been interested in independent study courses throughout his academic pursuits and he
would not have patronized the business of DeVry if the Math 533 course or any of the published
course requirements for the DeVry MBA degree program was going to be offered to him as
mandatory independent study course.

302. Based on the published degree requirements presented within the DeVry
academic catalog to the public and consumers, which does not include any mandatory
independent study courses, Livingstone matriculated at DeVry in 2015.

303. In December 2020, DeVry changed the course requirements for the MBA degree
and the contents of the required Math 533 course despite what DeVry published and presented
within the academic catalog year of Plaintiff's 2015 matriculation and subsequent catalogs.

304. After advertising the academic catalog and attracting Plaintiff's business, DeVry
now claims after the November 2020 settlement contracting that Math 533 course content has
been updated from the time Plaintiff first took the class in November 2018 and so Plaintiff must
take Math 533 class all over again instead of re-opening the previous November 2018 Math 533
class for Plaintiff to submit the outstanding coursework to change the default fail grade. DeVry is
supposed to adhere to its promises and course requirements advertised in the published academic

catalog year to student consumers.

Page 59 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 60 of 100 PagelD #:60

Plaintiff's Complaint.

305. DeVry has failed to abide by its representations and promises in the advertised
published academic catalog regarding how Math 533 class should be taken and completed by
Plaintiff, as well as the manner of course registration.

306. DeVry has deviated from its adverts to Plaintiff within its course registration
systems and catalogs that all sections of the same course would be uniformly designed in content,
requirements, and evaluation standards for all matriculated MBA degree students at DeVry.

307. The academic requirements of Math 533 which DeVry registered Plaintiff for the
January 2021-February 2021 session was not uniform in content and requirements with all other
sections of the same Math 533 course to the extent that the University created a different section
of the same course for Plaintiff alone to take it as an independent study course unlike other
students in the MBA program.

308. The University stated in its email that the weekly discussion requirement of the
Math 533 course “would run differently” (Exhibit R) for Plaintiff unlike the other sections of the
same Math 533 class in which all other similarly-situated matriculated MBA degree students at
DeVry were enrolled.

309. The advertised DeVry University Academic Catalog does not permit DeVry to
register any student without the student’s express authorization to take a course as an
independent study course. Plaintiff never authorized DeVry to register him for Math 533 as
independent study course.

310. Both Plaintiff and DeVry are legally and contractually bound to follow the
provisions of the advertised DeVry University academic catalog including the catalog’s

provisions regarding Math 533 course.

Page 60 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 61 of 100 PagelD #:61

Plaintiff's Complaint.

311. DeVry has deviated from its advertised academic catalog after attracting the
business of Plaintiff Livingstone as a consumer of DeVry’s advertised MBA academic degree
requirements in the catalog.

312. Nothing in the underlying November 2020 settlement agreement from the
underlying first lawsuit shows that the parties agreed to abrogate the mandates of the contractual
imperatives of the DeVry University advertised academic catalog about the requirements of the
MBA degree program.

313. During the November 2020 contracting of the settlement agreement in the
underlying first federal case, the parties never contemplated to abrogate, obviate, abnegate,
abjure, or deviate from the advertised provisions of the DeVry University academic catalog.

314. Asaconsumer and student, Plaintiff relied upon the advertised DeVry University
academic catalog as a pre-existing operative contract that controls how Math 533 would be
provided by DeVry and should be taken by all matriculated MBA degree-seeking students at
DeVry in order to graduate.

315. DeVry was not at liberty to determine how Plaintiff takes Math 533 class because
how to take Math 533 class at DeVry is contractually informed and instructed by the advertised
and published DeVry University academic catalog, which does not authorize DeVry to provide
Math 533 class as an independent study course for any matriculated MBA degree seeking
student.

316. All DeVry students take Math 533 in sections of the class consisting of 20-40
similarly-situated matriculated DeVry MBA degree seeking students in each class section and it

is interactive.

Page 61 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 62 of 100 PagelD #:62

Plaintiff's Complaint.

317. All the graduate courses Plaintiff has completed at DeVry were offered and
completed with about 20 students in the class. When Plaintiff took Math 533 in November 2018
session at DeVry, it was not an independent study course; there were about 20-30 other students
enrolled with Plaintiff in the same class section with the same Professor Dr. Henson-Mack.

318. Absolutely no part of the advertised academic catalog and the settlement
agreement provision No.4, supra, says DeVry will provide Math 533 as independent study
course for Plaintiff to complete it without other matriculated MBA degree seeking DeVry
students.

319. Absolutely no part of the published catalog shows that Plaintiff agreed to take
Math 533 class as independent study course by himself without other matriculated DeVry
students including Plaintiff doing discussion postings by himself as described in the University’s
registration email that is attached herewith as Exhibit “R.”

320. Inasmuch as the advertised and published DeVry academic catalog does not
expressly require Plaintiff to take Math 533 as independent study course, DeVry has
impermissibly introduced a new term and condition that amounts to a material term or counter-
offer into the previously advertised academic catalog.

321. In November 2020, the parties contracted within the same settlement agreement
provision No.12 to comply with the “laws of the State of Illinois and Federal Laws” where the
settlement agreement says this:

12.Applicable Law.

This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions),will be governed by and construed in
accordance with the laws of the State of Illinois and Federal Laws, as applicable...

322. Applying that settlement provision No.12 in consonance to the instant settlement

provision at issue regarding Math 533, that means the parties agreed to comply with the law

Page 62 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 63 of 100 PagelD #:63

Plaintiff's Complaint.

regarding false advertisement in the interpretation and performance of the Math 533 settlement
term, whereby the laws against false advertising requires DeVry not to deviate from its binding
contractual academic catalog, which also governs how Math 533 class should be taken, and
which does not authorize DeVry to register Livingstone for Math 533 as independent study
course.

323. Plaintiff avers that even if the underlying settlement agreement is binding, then
the same binding settlement agreement embraces and incorporates the principles against false
advertising law as the instructive tool for the interpretation and performance of the settlement
agreement pertaining to Math 533 because the parties agreed within the same binding settlement
agreement to comply with all advertising laws and strong public policy in the performance and
interpretation of the settlement agreement.

324. Plaintiff avers that anti-false advertisement law requires DeVry to use its
promises and representations in the University’s advertised academic catalog to interpret and
perform the settlement agreement that says in pertinent part: “Mr. Livingstone must retake Math
533.”

325, Plaintiff believes and therefore avers that the principles of false advertising laws
prohibits DeVry from deviating from its representations in the advertised academic catalog by
registering Plaintiff for Math 533 as an independent study course unlike all other similarly-
situated matriculated DeVry graduate students in the MBA program.

326. Evenif DeVry claims that DeVry was at liberty to register Plaintiff for Math 533
class as an independent study course, that is not true because the parties never contemplated to
use the settlement agreement to abrogate false advertisement law, which in turn requires DeVry

to comply with the advertised academic catalog without deviating from it. The advertised

Page 63 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 64 of 100 PagelD #:64

Plaintiff's Complaint.

academic catalog in turn specifies how Math 533 is offered to every all other DeVry MBA
student. The advertised and published catalog does not authorize DeVry to register any student
for Math 533 as independent study course.

327. Itis DeVry’s general course registration policy that if a student does not attend a
registered class from the first two (2) weeks of registration, then the class will be automatically
dropped (see Exhibit “S”).

328. Inasmuch as Livingstone did not authorize DeVry to register him for Math 533
class as independent study course, Livingstone declined to attend the Math 533 as independent
study course for the January-February 2021 session.

329. By email dated Monday January 18, 2021 at 4:08 AM, DeVry University
informed Livingstone that he is automatically dropped from the Math 533 independent study
class due to non-attendance in the January 2021- February 2021 session (see Exhibit “T”’);
thereby, creating an irreparable and indelible gap within Plaintiff’s continued education.

330. Mr. Livingstone has a special interest in his continued education undeterred.

331. Mr. Livingstone was entitled to seamlessly continue his graduate education during
the January -February 2021 session at DeVry without indelible gaps within his continued
education by continued and seamless enrollment and registration of the remaining Math 533
class with every other matriculated DeVry graduate student in the MBA program.

332. Asacandidate for the MBA degree, a consumer, and student of DeVry’s
advertised academic products, Livingstone was entitled to graduate for his degree and he needed
to graduate for his MBA degree in a timely fashion after the January 2021-February 2021 session
by taking Math 533 class with every other matriculated MBA degree seeking student of DeVry,

not as independent study course for Plaintiff alone.

Page 64 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 65 of 100 PagelD #:65

Plaintiff's Complaint.

333. By direct and proximate result of defendant’s unlawful conduct as described
herein, an indelible and irreparable gap has now been created within Plaintiffs education for the
January 2021-Februray 2021 session with irreparable ripple effects all to Plaintiff's detriment.

334. Asa further direct and proximate result of defendant’s unlawful conduct as
described herein, Livingstone was erroneously deprived of his continued education and he has
otherwise sustained legal injury, including, but not limited to:

a) student loans getting into repayment because of lack of in-school determent or shortening
allotted time of in-school determent, other costs and expenses; and

b) lost wages in the form of future earnings and salary of about $80,000 per year, the value
of lost future benefits (including, but not limited to, health, pension, profit sharing, and
other earnings-type benefits) that Plaintiff would have received had Plaintiff not been
unlawfully registered for the Math 533 class as independent study course and thereby
deprived of future educational and professional opportunities.

335. Asa further direct and proximate result of defendant’s unlawful conduct as
described herein, Livingstone was caused to suffer other, non-economic losses, all to his great
financial, psychological, and emotional detriment and loss, including, but not limited to, loss of:
the diminished likelihood that he will be able to attend a prestigious Law School;

i) the opportunity to study law and attain an J.D. degree on time;
ii) the honor and prestige of being a Lawyer and Neuroscientist; and
iii) the feeling of self-worth that comes with serving an important societal purpose.
336. Asa further direct and proximate result of DeVry’s unlawful conduct as described

herein, Plaintiff has been caused and will continue indefinitely into the future to be caused

Page 65 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 66 of 100 PagelD #:66

Plaintiff's Complaint.

severe mental anguish, humiliation, anxiety, stress, and emotional and/or psychological distress,
all with associated physical symptoms.

337. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendant DeVry University, Inc., for compensatory damages, exemplary damages, treble
damages, and punitive damages in an amount in excess of $50 million exclusive of interest and
costs; an award of reasonable attorneys’ fees, costs and other costs and disbursements in this

action; and such other and further relief as the Court may deem just and equitable.

COUNT SEVEN
MISINFORMATION-BY-OMMISSION

Michael O. Livingstone v. DeVry University, Inc.

338. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein with the same effect.

339. The conduct of defendants as set forth hereinabove and described in the following
paragraphs alleges that DeVry misinformed Livingstone by omitting a material fact within both
the University’s contractual Academic Catalog and the underlying contractual settlement
agreement that Math 533 is an independent study course.

340. DeVry University academic catalog is a binding contractual agreement between
student Michael Livingstone and the University.

341, The November 2020 settlement provision governing Math 533 explicitly says
this: “Mr. Livingstone must retake Math 533 class...”. The settlement agreement does not say:
“Mr. Livingstone must retake Math 533 class as independent study class.”

342. By saying in December 2020 after the settlement contracting in November 2020
that Plaintiff will take the Math 533 an independent study course without other students, DeVry

impermissibly omitted another counter-offer, term, and condition about which the settlement.

Page 66 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 67 of 100 PagelD #:67

Plaintiff's Complaint.

343. DeVry Academic Catalog does not require Livingstone to take Math 533 as
independent study course. So, DeVry impermissibly omitted this new term and condition which
constitutes a material term about the Math 533 class settlement provision because the catalog
itself is an enforceable contract.

344. During the November 2020 settlement proceedings, DeVry was supposed to make
full, accurate, and complete disclosure of all material terms about Math 533 class including the
fact that Math 533 was going to be offered to Plaintiff as independent study class.

345. No part of the settlement contractual provision term No.4 supra says DeVry will
provide Math 533 as independent study class for Plaintiff to complete it alone without other
similarly-situated matriculated DeVry graduate students in the MBA program.

346. No part of the settlement agreement shows that Plaintiff agreed to take Math 533
class as independent study class by himself without other similarly-situated matriculated DeVry
students including Plaintiff doing discussion postings by himself as described in the University’s
registration email that is attached herewith as Exhibit “R.”

347. The binding DeVry University academic catalog does not authorize DeVry to
register any similarly-situated matriculated MBA degree-seeking students at DeVry to complete
the required Math 533 class as independent study course on their own.

348. During the November 2020 settlement proceedings and contracting of the
settlement agreement, the parties never contemplated to deviate from the contractual provisions
of the DeVry University Academic Catalog.

349. The pertinent parts of the oral and written settlement agreement between the
parties that was executed on November 2020 provides the following settlement term No. 4 about

Math 533 course:

Page 67 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 68 of 100 PagelD #:68

Plaintiff's Complaint.

...Mr. Livingstone must retake Math 533 in order to graduate from DeVry,
unless DeVry determines otherwise in which case he may only need to
complete the coursework not yet completed in Math 533...

350. It was intentional omission of material fact because notwithstanding the fact that
Plaintiff sent a number of emails to defense counsel asking about Math 533 course registration
before signing the settlement agreement in November 2020, it was after all the November 2020
settlement agreement contracting when DeVry sent email dated Wednesday, December 2, 2020
at 6:13 PM (attached herewith as Exhibit “P” ) disclosing for the first time that DeVry will
provide the Math 533 class as Independent study course for Plaintiff alone unlike other
similarly-situated matriculated MBA degree-seeking students at DeVry taking the course in
groups of 20-40 students.

351. It was material omission of fact by DeVry because none of the numerous classes
Plaintiff has completed at DeVry were offered and completed as independent study course. All
the 30 classes Plaintiff has completed at DeVry were offered and completed with about 20
students as members of the class. When Plaintiff took Math 533 in November 2018 session at
DeVry, it was not an independent student class.

352. It was material omission because during the November 20, 2020 settlement
conference in this Court, DeVry did not make full disclosure of this material fact regarding
providing Math 533 class as independent study class for Plaintiff to complete it by himself while
all other similarly-situated matriculated DeVry graduate students in the MBA program complete
the same Math 533 class with other students in their class.

353. | DeVry’s omission of this material fact is so substantial because Plaintiff would
not have settled the first lawsuit if this information about taking Math 533 class as independent

study course was disclosed during the oral and written settlement proceedings and contracting;

Page 68 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 69 of 100 PagelD #:69

Plaintiff's Complaint.

hence, Plaintiff finds himself injured informationally because DeVry deprived him access to
information to assess his legal liability.

354. To the extent that DeVry may claim that registering Plaintiff for Math 533 as an
independent study course for Plaintiff to take the course by himself unlike all other similarly-
situated matriculated DeVry MBA students alone is a contingency factor that is not required to
appear on the face of the settlement agreement, Plaintiff avers that contingency is not applicable
to generally established principles governed by strong public policy and Law, where, as here,
DeVry University’s contractual academic catalog is a pre-existing forceful, instructive, and
controlling contract, which does not say that DeVry will forcibly register any of its similarly-
situated matriculated MBA students to take Math 533 class as independent study class.

355. Evenif this Court grants his pending motion to strike and quash the settlement
agreement later on, it does not exonerate defendants from this cause of action because the events
leading to the injury and the irreparable gap created within Plaintiff's education for the January
2021-February 2021 session and possible consecutive indelible gaps stems from the binding
effect and operations of that settlement agreement at that time.

356. Itis DeVry’s course registration policy that if a student does not attend a class for
the first two (2) weeks of registration, then the class will be automatically dropped (see Exhibit
“S”).

357. By email dated Monday Jan 18, 2021 at 4:08 AM, DeVry University informed
Plaintiff that Plaintiff has been dropped from the Math 533 independent study class which DeVry
registered him for the January 2021- February 2021 session (see Exhibit “T”); thereby, creating
an irreparable and indelible gap within Plaintiff's education.

358. Plaintiff has a special interest in his continued education undeterred.

Page 69 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 70 of 100 PagelD #:70

Plaintiff's Complaint.

359. Plaintiff was entitled to continue his graduate education during the January -
February 2021 session at DeVry seamlessly without gaps within his continued education by way
of normal and usual enrollment and registration of the remaining Math 533 class with every
other matriculated DeVry graduate student in the MBA program.

360. Plaintiff was entitled to continue his graduate education undeterred together with
every other similarly-situated matriculated MBA degree-seeking DeVry Student.

361. Plaintiff was entitled to normal enrollment and normal course registration of the
Math 533 class, not as independent study course for Plaintiff to do the class alone.

362. Asamatriculated graduate student and candidate for MBA degree, Plaintiff was
entitled to graduate and he needed to graduate for his MBA degree in a timely fashion after the
January 2021 -February 2021 session with normal course registration of the Math 533 class and
taking Math 533 class with every other similarly-situated matriculated student of DeVry, not as
independent study class for Plaintiff alone.

363. Asadirect and proximate result of defendant’s unlawful conduct as described
herein, an indelible and irreparable gap has now been created within Plaintiffs education for the
January 2021-February 2021 session and possible consecutive gaps with ripple effects all to
Plaintiff's detriment.

364. By direct and proximate cause of Defendant’s sadistic and unlawful conduct,
defendants have created an indelible gap within Plaintiff's continued education which in turn
interferes with Plaintiff's prospective contracts such as another indelible delay of timely
enrollment and completion of a six-year dual doctorate degree program (PhD-JD) in

Neuroscience (PhD) and Law (JD) at Vanderbilt University, Tennessee, for example. °

 

6 https://www.lawneuro.org/

Page 70 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 71 of 100 PagelD #:71

Plaintiff's Complaint.

365. Asa further direct and proximate result of Defendant’s unlawful conduct as
described herein, Plaintiff was erroneously deprived of his continued education and he has
otherwise sustained legal injury and informational injury, including, but not limited to:

1) student loans getting into repayment because of lack of in-school determent or
shortening allotted time of in-school determent; and other costs and expenses; and

II) lost wages in the form of future earnings and salary, the value of lost future
benefits (including, but not limited to, health, pension, profit sharing, and other earnings-type
benefits) that Plaintiff would have received had Plaintiff not been unlawfully registered for the
Math 533 class as independent study class and thereby deprived of future educational and
professional opportunities.

366. Asa further direct and proximate result of Defendant’s unlawful conduct as
described herein, Plaintiff was caused to suffer other, non-economic losses, all to Plaintiff’s great
financial, psychological, and emotional detriment and loss, including, but not limited to, loss of:

1) the diminished likelihood that he will be able to attend Law School or prestigious Law

School, which has been his objective;

2) the opportunity to study Law and Neuroscience and attain a dual PhD/JD degree on time;

3) the honor and prestige of being a Lawyer and Neuroscientist; and

4) the feeling of self-worth that comes with serving an important societal purpose of
advocacy for increases in Neuroscientific evidence in court cases.

367. Asa further direct and proximate cause of the erroneous deprivation of continued
education and indelible gap and created within Plaintiff’s education, Plaintiff has been deprived
from making securing a timely salaried employment to make enough money to remit his retired,

aged, sick, and dying parents in Africa who look up to him as their hope in America as their only

Page 71 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 72 of 100 PagelD #:72

Plaintiff's Complaint.

Son who made it to America. Plaintiff has therefore been deprived of the self-worth that comes
from the cultural and religious imperative of taking care of one’s aged parents.

368. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff has been caused and will continue indefinitely into the future to be
caused severe mental anguish, humiliation, anxiety, stress, and emotional and/or psychological
distress, all with associated physical symptoms.

369. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendant DeVry University, Inc., for compensatory damages, exemplary damages, treble
damages, and punitive damages in an amount in excess of $50 million exclusive of interest and
costs; an award of reasonable attorneys’ fees, costs and other costs and disbursements in this

action; and such other and further relief as the Court may deem just and equitable.

COUNT EIGHT
RETALIATION UNDER AMERICANS WITH DISABILITIES ACT (“ADA”); &
SECTION 504 OF THE REHABILITATION ACT OF 1973

Michael O. Livingstone v. DeVry University, Inc.

370. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein with the same effect.

371. The conduct of defendant as set forth in the following paragraphs alleges that
DeVry retaliated against Livingstone under the disparate treatment theory and anti-retaliation
theory of the Americans with Disabilities Act (“ADA”) and Section 504 of the Rehabilitation
Act of 1973 (“section 504’) because Plaintiff brought the underlying first lawsuit also to
vindicate his rights under the ADA and section 504 statutes.

372. DeVry subsequently took adverse action against Plaintiff by separating and

segregating Plaintiff from all other similarly-situated MBA degree seeking DeVry students and

Page 72 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 73 of 100 PagelD #:73

Plaintiff's Complaint.

registering Plaintiff for Math 533 as independent study course to take the Math 533 class all by
himself without any other similarly-situated matriculated DeVry MBA degree seeking students,
which is a provision not authorized by the DeVry University Academic Catalog.

373. Plaintiff is therefore deprived from interacting with the academic community that
comes with a DeVry class.

374. Asan American student with disability, Livingstone has a legitimate legal right to
file federal complaint in this Federal Court to vindicate his rights under the ADA and Section
504 statutes without experiencing any reprisal, retaliation, animosity, disparate treatment, or
adverse action of any kind from DeVry or any other entity for invoking the ADA and section 504
statutes for redress of his grievances in this Court.

375. The ADA and section 504 statutes proscribe their own quintessential anti-
retaliation protections in addition to other corollary anti-retaliation protections that are generally
available to Livingstone for filing lawsuits under those statutes.

376. The quintessential anti-retaliation protections that are provided under the ADA
and Section 504 statutes extends to litigants such as Livingstone even if his claim under the ADA
and Section 504 were unsuccessful in this Court or settled.

377. Livingstone filed initial complaint (attached as Ex. L) in this U.S. District Court
for the Northern District Court of Illinois under the civil case Docket No.19-cv-05567 in USDC-
N. IIL. Livingstone pled several claims under various causes of actions including the Americans
With Disabilities Act (“ADA”) and Section 504 of the Rehabilitation Act of 1973 specifically
under Counts I & II, VI, & COUNT 33 of Plaintiff's complaint against DeVry University, its

Keller Graduate School of Management, and its associates.

Page 73 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 74 of 100 PagelD #:74

Plaintiff's Complaint.

378. Livingstone avers that because he exercised his legitimate right to sue DeVry
under section 504 and ADA statutes, DeVry is treating him differently in the registration, format,
and requirements of Math 533 course from all other similarly-situated matriculated DeVry MBA
degree seeking students by registering him for the Math 533 as independent study course.

379. All similarly-situated matriculated DeVry MBA degree seeking students take
Math 533 course with about 20-30 students in the class. Yet, only Plaintiff was registered to take
Math 533 as independent study class in the January -February 2021 session.

380. Just because Livingstone sued DeVry under the ADA and Section 504 statutes in
the underlying complaint in this Court does not confer any preemption or excuses upon DeVry to
abrogate, abjure, deviate, or obviate from its obligations unto Plaintiff like every other similarly-
situated matriculated MBA degree seeking DeVry student.

381, The underlying settlement provision governing Math 533 explicitly says this:
“Mr. Livingstone must retake Math 533 class....” The settlement agreement does not say:

“Mr. Livingstone must retake Math 533 class as independent study class.”

382. To the extent that DeVry may provide a pretextual excuse that it was not at liberty
to determine how Plaintiff takes Math 533, that pretextual excuse fatally fails because how to
take Math 533 at DeVry is already contractually informed and instructed by the pre-existing
binding contractual DeVry University academic catalog.

383. Any further pretextual excuse that DeVry is at liberty to determine how Plaintiff

takes the Math 533 course is not true because DeVry University academic catalog is a
preexisting instructive, informative, and forceful contract that controls the academic relationship
and requirements and expectations between student Mr. Livingstone and DeVry University. The

catalog does not authorize DeVry to register Plaintiff for Math 533 as independent study class.

Page 74 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 75 of 100 PagelD #:75

Plaintiff's Complaint.

384. Plaintiff is being treated differently in reprisal for suing DeVry under section 504
and ADA statutes because the DeVry University catalog does not authorize DeVry to provide or
register Livingstone for Math 533 as a mandatory independent study course for any other
similarly-situated matriculated MBA degree seeking DeVry student.

385. Plaintiff is being treated differently in reprisal for suing DeVry under section 504
and ADA statutes because the usual custom and practice under the academic catalog is that all
DeVry students take Math 533 in class sections together with 20-40 similarly-situated
matriculated DeVry MBA degree seeking students are enrolled.

386. Plaintiff is being treated differently with animosity for suing DeVry under section

504 and ADA statutes because the academic catalog neither authorizes nor requires any student
to take Math 533 as independent study course separated or segregated from all other students.

387. DeVry is treating Plaintiff differently with deep-seated antagonism for exercising
his legitimate legal right to sue DeVry under Section 504 and ADA statutes in the ongoing
underlying attached previous federal complaint because no part of the November 2020 settlement
contractual provision term No.4 supra says DeVry will provide Math 533 as independent study
course for Plaintiff to complete it alone unlike other similarly-situated matriculated DeVry
graduate students in the MBA program.

388. DeVry is treating Plaintiff differently with invidious animosity for exercising his
legitimate legal right to sue DeVry under Section 504 and ADA statutes because no part of the
attached November 2020 settlement agreement shows that Plaintiff agreed to take Math 533
class as independent study course without other similarly-situated matriculated DeVry Students
whereby Plaintiff will be doing discussion postings by himself as described in the University’s

email that is attached herewith as Exhibit “R.” Specifically, the University stated in its email

Page 75 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 76 of 100 PagelD #:76

Plaintiff's Complaint.

(Exhibit R) that the weekly discussions requirement of the Math 533 course “would run
differently” for Plaintiff unlike the other sections of the same January 2021 Math 533 course in
which all other similarly-situated matriculated MBA degree students at DeVry were enrolled.

389. Plaintiff is a similarly-situated matriculated MBA degree seeking student at
DeVry who is supposed to be treated the same way under the provisions of the contractual
DeVry University Academic Catalog like every other student regardless of exercising his
legitimate legal right to sue DeVry under Section 504 and ADA statutes in the ongoing
underlying attached federal complaint.

390. During the November 2020 settlement proceedings and contracting of the
settlement agreement, the parties never contemplated to deviate from the contractual provisions
of the DeVry University Academic Catalog.

391. The pertinent parts of the attached November 2020 settlement agreement between
the parties provides the following settlement term No. 4 regarding Math 533 course:

...Mr. Livingstone must retake Math 533 in order to graduate from DeVry,
unless DeVry determines otherwise in which case he may only need to
complete the coursework not yet completed in Math 533...

392. How to take Math 533 is informed and authorized by the DeVry academic
catalog. No part of the November 2020 settlement agreement shows that Plaintiff agreed to take
Math 533 as independent study course by himself without other similarly-situated matriculated
DeVry Students including Plaintiff doing discussion postings all by himself as described in the
University’s registration email that is attached herewith as Exhibit “R.”

393. Any pretextual excuse DeVry may provide suggesting that registering Plaintiff for
Math 533 as an independent study course is a contingency factor that is not required to appear on

the face of the settlement agreement fatally fails because contingency is not applicable to

Page 76 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 77 of 100 PagelD #:77

Plaintiff's Complaint.

generally established principles governed by law and strong public policies, whereas here,
DeVry University’s binding contractual academic catalog is a pre-existing forceful, instructive,
and controlling contract that does not authorize DeVry to register any of its similarly-situated
matriculated MBA students to take Math 533 class a mandatory independent study course. It is a
strong public policy that DeVry should not deviate from its academic catalog regarding Math
533.

394. DeVry is treating Plaintiff differently with invidious animosity for exercising his
legitimate legal right to sue DeVry under Section 504 and ADA statutes in the underlying federal
complaint because none of the numerous graduate classes Plaintiff has completed at DeVry were
offered and completed as independent study course. All the 21 graduate classes Plaintiff has
completed at DeVry were offered and completed with about 20 students as members of the class.

395. DeVry is treating Plaintiff differently with malice, actual malice, malice per se,
for exercising his legitimate legal right to sue DeVry under Section 504 and ADA statutes in the
underlying federal complaint because when Plaintiff took Math 533 in November 2018 session at
DeVry with Professor Dr. Henson-Mack, it was not an independent study course at all --- the
class comprised of about 30 students similarly-situated matriculated MBA degree students at
DeVry enrolled together with Plaintiff Livingstone.

396. DeVry is treating Plaintiff differently with malice, actual malice, malice per se,
for exercising his legitimate legal right to sue DeVry under Section 504 and ADA statutes in the
ongoing underlying attached federal complaint because the parties never contemplated to deviate
from the DeVry Academic Catalog during the settlement proceedings.

397. DeVry is treating Plaintiff with disparity for exercising his legitimate legal right

to sue DeVry under Section 504 and ADA statutes in the ongoing underlying attached federal

Page 77 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 78 of 100 PagelD #:78

Plaintiff's Complaint.

complaint because Plaintiff avers that all similarly-situated matriculated students at DeVry
should be treated the same way. Yet, no similarly-situated matriculated DeVry MBA degree
seeking students were required, and are required, by the DeVry academic catalog to take Math
533 as independent study course.

398. Evenif this Court grants Plaintiff's pending motion in the underlying lawsuit to
strike and quash the settlement agreement later on, it does not exonerate defendants from this
cause of action because the events leading to this injury and the irreparable gap created within
Plaintiff's education for the January 2021 - February 2021 session and possible consecutive
indelible gaps stems from the binding effect and operations of that settlement agreement at that
time.

399. Inasmuch as Livingstone did not authorize DeVry to register him for Math 533
class as independent study class at all, Plaintiff declined to attend the Math 533 class as
independent study class for the January 2021-February 2021 session.

400. tis DeVry University’s course registration policy that if a student does not attend
a registered class for the first two (2) weeks of registration, then the class will be automatically
dropped (see Exhibit “S”).

401. By email dated Monday January 18, 2021 at 4:08 AM, DeVry University
informed Plaintiff that Plaintiff has been dropped from the Math 533 independent study class
which DeVry registered him for the January 2021- February 2021 session (see Exhibit “T”);
thereby, creating an irreparable and indelible gap within Plaintiffs education.

402. Plaintiff has a special interest in his continued education undeterred for the

January 2021- February 2021 session at DeVry.

Page 78 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 79 of 100 PagelD #:79

Plaintiff's Complaint.

403. Plaintiff was entitled to continue his graduate education at DeVry during the
January -February 2021 session seamlessly without gaps within his continued education by way
of normal and usual enrollment and registration of the remaining Math 533 class with every
other matriculated DeVry graduate student in the MBA program.

404. Plaintiff was entitled to continue his graduate education undeterred just like every
other similarly-situated matriculated MBA degree-seeking DeVry student during the January
2021- February 2021 session.

405. Plaintiff was entitled to normal enrollment and normal course registration of the
Math 533 class without disparate treatment, not as independent study course for Plaintiff to do
the class alone by himself separate from the rest of the DeVry academic community.

406. Asacandidate for MBA degree, Plaintiff was entitled to graduate and he needed
to graduate for his MBA degree in a timely fashion after the January 2021 -February 2021
session with normal course registration of the Math 533 class and taking Math 533 class with
every other similarly-situated matriculated student of DeVry, not as independent study class for
Plaintiff alone separated from the rest of the DeVry academic community.

407. Asa direct and proximate result of defendant’s unlawful conduct as described
herein, an indelible and irreparable gap has now been created within Plaintiffs education for the
January 2021-February 2021 session and possible consecutive gaps with ripple effects all to
Plaintiff's detriment.

408. By direct and proximate cause of defendant’s sadistic and unlawful conduct,
defendants have created an indelible gap within Plaintiff's continued education, which in turn
interferes with Plaintiff's prospective contracts such as missing application deadline another

indelible delay of timely enrollment and completion of a six-year dual doctorate degree program

Page 79 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 80 of 100 PagelD #:80

Plaintiff's Complaint.

(PhD-JD) in Neuroscience (PhD) and Law (JD) at Vanderbilt University, Tennessee, for
example. ”

409. Asa further direct and proximate result of Defendant’s unlawful conduct as
described herein, Plaintiff was erroneously deprived of his continued education and he has
otherwise sustained legal injury and informational injury, including, but not limited to:
student loans getting into repayment because of lack of in-school determent or shortening
allotted time of in-school determent; and other costs and expenses; and lost wages in the form of
future earnings and salary, the value of lost future benefits (including, but not limited to, health,
pension, profit sharing, and other earnings-type benefits) that Plaintiff would have received had
Plaintiff not been unlawfully registered for the Math 533 class as independent study class and
thereby deprived of future educational and professional opportunities.

410. Asa further direct and proximate result of Defendant’s unlawful conduct as
described herein, Plaintiff was caused to suffer other, non-economic losses, all to Plaintiff's great
financial, psychological, and emotional detriment and loss, including, but not limited to, loss of:

1) the diminished likelihood that he will be able to attend Law School or prestigious Law

School, which has been his objective;

2) the opportunity to study Law and Neuroscience and attain a dual PhD/JD degree on time;

3) the honor and prestige of being a Lawyer and Neuroscientist; and

4) the feeling of self-worth that comes with serving an important societal purpose of
advocacy for increases in Neuroscientific evidence in court cases.

411. Asa further direct and proximate cause of the erroneous deprivation of continued
education and indelible gap and created within Plaintiff’s education, Plaintiff has been deprived

from making securing a timely salaried employment to make enough money to remit his retired,

aged, sick, and dying parents in Africa who look up to him as their hope in America as their only

 

7 https://www.lawneuro.org/

Page 80 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 81 of 100 PagelD #:81

Plaintiff's Complaint.

Son who made it to America. Plaintiff has therefore been deprived of the self-worth that comes
from the cultural and religious imperative of taking care of one’s aged parents.

412. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff has been caused and will continue indefinitely into the future to be
caused severe mental anguish, humiliation, anxiety, stress, and emotional and/or psychological
distress, all with associated physical symptoms.

413. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendant DeVry University, Inc., for compensatory damages, exemplary damages, treble
damages, and punitive damages in an amount in excess of $50 million exclusive of interest and
costs; an award of reasonable attorneys’ fees, costs and other costs and disbursements in this

action; and such other and further relief as the Court may deem just and equitable.

COUNT NINE
RETALIATION UNDER CIVIL RIGHTS ACT of 1964, 42 U.S.C. § 2000d
Michael O. Livingstone v. DeVry University, Inc.

 

414. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein with the same effect.

415. The conduct of defendants as set forth in the manner described in the following
paragraphs alleges that DeVry retaliated against Livingstone under the disparate treatment clause
and anti-retaliation clause of the Civil Rights Act of 1964 because Plaintiff brought the first
lawsuit to also vindicate his rights under the Civil Rights Act of 1964.

416. DeVry subsequently took adverse action with disparate treatment against Plaintiff
by separating Plaintiff from the academic community and all other students and registering

Plaintiff for Math 533 as independent study course to take Math 533 all by himself without other

Page 81 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 82 of 100 PagelD #:82

Plaintiff's Complaint.

similarly-situated matriculated DeVry MBA degree seeking students — a provision not authorized
by the DeVry University Academic Catalog.

417. Asablack minority man in America by race with a linguistic accent from
indigenous West Africa, Plaintiff has a legitimate legal right to bring anti-discrimination
complaint particularly under the Civil Rights Act of 1964 statute to this Federal District Court
against any entity such as DeVry University without any experiencing any retribution, reprisal,
retaliation, disparate treatment in any shape, way, or form from DeVry or any other entity.

418. Plaintiff filed initial complaint (attached as Ex. L) in this US District Court for the
Northern District Court of Illinois under the Civil Case Docket No.19-cv-05567 in USDC-N_IIl
in which Plaintiff brought several claims including the Civil Rights Act of 1964 under Counts VI
, VIII, XII, Counts 30, 31, 38 of the first complaint also pled in Plaintiffs initial complaint
against DeVry University, its Keller Graduate School of Management, and its associates.

419. The anti-retaliation clause of the Civil Rights Act of 1964 statute provides its own
quintessential anti-retaliation protections in addition to any other corollary anti-retaliation
protections generally available to litigants for filing lawsuits.

420. The quintessential anti-retaliation remedies and protections provided under the
Civil Rights Act of 1964 statute extends to litigants like him even if his discrimination claim was
unsuccessful in this Court or settled.

421, The Civil Rights Act of 1964 statute prohibits DeVry from retaliation or taking
adverse action against him for bringing lawsuit against DeVry under the Civil rights Act of 1964.

422. Plaintiff avers that just because he sued DeVry under the Civil Rights Act does

not mean that Plaintiff should be treated differently in the registration, format, and requirements

Page 82 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 83 of 100 PagelD #:83

Plaintiff's Complaint.

of Math 533 class from all other similarly-situated matriculated DeVry MBA degree seeking
students that are taking the Math 533 class in groups or about 20-40 student in a class.

423. All similarly-situated matriculated DeVry MBA degree seeking students who
have to take Math 533 course takes that class with all other students at DeVry.

424. Just because Plaintiff sued DeVry under the Civil Rights Act does not confer or
trigger any preemption or excuses upon DeVry to abrogate, abjure, or obviate from its
obligations under the academic catalog to Plaintiff.

425. The settlement provision governing Math 533 says this:

“Mr. Livingstone must retake Math 533 class...” Note that the settlement agreement does not
say: “Mr. Livingstone must retake Math 533 class as [independent] study class.”

426. Any pretextual excuse that DeVry was at liberty to determine how Plaintiff takes
the Math 533 course, that pretextual excuse fatally fails because how to take Math 533 at DeVry
is already contractually informed and instructed by the pre-existing binding contractual DeVry
University academic catalog.

427. Any additional pretextual excuse that DeVry is at liberty to determine how
Plaintiff takes the Math 533 course also fails because the DeVry University academic catalog is a
preexisting contract that controls the academic relationship and requirements and expectations
between student Mr. Livingstone and DeVry University. The catalog does not authorize DeVry
to register Plaintiff for Math 533 as independent study class.

428. Any other pretextual excuse DeVry may provide suggesting that registering
Plaintiff for Math 533 as an independent study course is a contingency factor that is not required
to appear on the face of the settlement agreement fatally fails because contingency is not

applicable to generally established principles governed by Law and strong public policies, where,

Page 83 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 84 of 100 PagelD #:84

Plaintiff's Complaint.

as here, DeVry University’s contractual Academic Catalog is a pre-existing forceful, instructive,
and controlling contract, which does not authorize DeVry to register any of its similarly-situated
matriculated MBA students to take Math 533 class a mandatory independent study course. It is a
strong public policy that DeVry should not deviate from its academic catalog regarding Math
533.

429. Plaintiff believes and therefore avers that DeVry is treating him differently in
reprisal for suing DeVry under the Civil Rights Act of 1964 statute in the underlying federal
lawsuit in this Court because DeVry University catalog does not authorize DeVry to provide or
register Livingstone for Math 533 as a mandatory independent study course for any other
similarly-situated matriculated MBA degree seeking DeVry student.

430. Plaintiff believes and therefore avers that he is being treated differently in reprisal
for suing DeVry under the Civil Rights Act of 1964 statute in the underlying previous ongoing
other federal lawsuit in this Court because the usual customs and practices under the academic
catalog is that all DeVry students take Math 533 in class sections together with 20-40 similarly-
situated matriculated DeVry MBA degree seeking students enrolled.

431, Plaintiff believes and therefore avers that he is being treated differently with
animosity for suing DeVry under the Civil Rights Act of 1964 statute in the underlying previous
ongoing other federal lawsuit in this Court because the academic catalog neither authorizes nor
requires any student to take Math 533 as independent study course separated or segregated from
all other students.

432. Plaintiff believes and therefore avers that he is being treated differently with
animosity for suing DeVry under the Civil Rights Act of 1964 statute in the underlying federal

lawsuit in this Court because no part of the November 2020 settlement contractual provision

Page 84 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 85 of 100 PagelD #:85

Plaintiff's Complaint.

term No.4 supra says DeVry will provide Math 533 as independent study course for Plaintiff to
complete it alone unlike other similarly-situated matriculated DeVry graduate students in the
MBA program.

433. Plaintiff believes and therefore avers that he is being treated differently with
animosity for suing DeVry under the Civil Rights Act of 1964 statute in the underlying federal
lawsuit in this Court because no part of the attached November 2020 underlying settlement
agreement shows that Plaintiff agreed to take Math 533 class as mandatory independent study
course by himself without other similarly-situated matriculated DeVry Students whereby
Plaintiff will be doing discussion postings by himself as described in the University’s email that
is attached herewith as Exhibit “R.”

434. Specifically, the University stated in its email (Exhibit R) that the weekly
discussions requirement of the Math 533 course “would run differently” for Plaintiff unlike the
other sections of the same January 2021 Math 533 course in which all other similarly-situated
matriculated MBA degree students at DeVry were enrolled.

435. Plaintiff is a similarly-situated matriculated MBA degree seeking DeVry student
who is supposed to be treated the same way under the contractual DeVry University Academic
Catalog like every other student regardless of exercising his legitimate legal right to sue DeVry
under Civil Rights Act of 1964 statutes in the underlying attached federal complaint.

436. Plaintiff believes and therefore avers that he is being treated differently with
animosity for suing DeVry under the Civil Rights Act of 1964 statute in the underlying federal
lawsuit in this Court because during the November 2020 settlement proceedings and contracting
of the settlement agreement, the parties never contemplated to deviate from the contractual

provisions of the DeVry University Academic Catalog.

Page 85 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 86 of 100 PagelD #:86

Plaintiff's Complaint.

437. The pertinent parts of the attached November 2020 settlement agreement between
the parties provides the following settlement term No. 4 regarding Math 533 course:

...Mr. Livingstone must retake Math 533 in order to graduate from DeVry,
unless DeVry determines otherwise in which case he may only need to
complete the coursework not yet completed in Math 533...

438. Plaintiff believes and therefore avers that he is being treated differently with
invidious animosity for exercising his legitimate legal right to sue DeVry under the Civil Rights
Act of 1964 statute in the underlying previous ongoing other federal lawsuit in this Court
because none of the graduate classes Plaintiff has completed at DeVry were offered and
completed as mandatory independent study course. All the graduate classes Plaintiff has
completed at DeVry were offered and completed with about 20 students as members of the class.

439. Plaintiff believes and therefore avers that he is being treated differently with
malice, actual malice, malice per se, for exercising his legitimate legal right to sue DeVry under
the Civil Rights Act of 1964 statute in the underlying ongoing other federal lawsuit in this Court
because when Plaintiff took Math 533 in November 2018 session at DeVry with Professor Dr.
Henson-Mack, it was not an independent study course. That November 2018 session Math 533
class had about 2 -30 other similarly-situated matriculated MBA degree students at DeVry
enrolled together with Plaintiff Livingstone.

440. Absolutely no part of the November 2020 settlement agreement shows that
Plaintiff agreed to take Math 533 as mandatory independent study course by himself without
other similarly-situated matriculated DeVry Students including Plaintiff doing discussion
postings all by himself as described in the University’s registration email that is attached

herewith as Exhibit “R.”

Page 86 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 87 of 100 PagelD #:87

Plaintiff's Complaint.

441, Livingstone believes and therefore avers that DeVry is treating him differently
with malice, actual malice, malice per se, for exercising his legitimate legal right to sue DeVry
under Section 504 and ADA statutes in the ongoing underlying attached federal complaint
because the parties never contemplated to deviate from the DeVry Academic Catalog during the
settlement proceedings.

442. Livingstone believes and therefore avers that DeVry is treating him with disparity
for exercising his legitimate legal right to sue under the Civil Rights Act of 1964 statute in the
ongoing underlying attached federal complaint because all similarly-situated matriculated
students at DeVry should be treated the same way. Yet, no similarly-situated matriculated DeVry
MBA degree seeking students were required by the DeVry academic catalog to take Math 533 as
independent study course.

443. Evenif this Court grants Plaintiff's pending motion in the underlying lawsuit to
strike and quash the settlement agreement later on, it does not exonerate defendants from this
cause of action because the events leading to this injury and the irreparable gap created within
Plaintiff's education for the January 2021 - February 2021 session and possible consecutive
indelible gaps stems from the binding effect and operations of that settlement agreement at that
time.

444, Inasmuch as Livingstone did not authorize DeVry to register him for Math 533
class as independent study class at all, Plaintiff declined to attend the Math 533 class as
independent study class for the January 2021-February 2021 session.

445. tis DeVry University’s course registration policy that if a student does not attend
a registered class for the first two (2) weeks of registration, then the class will be automatically

dropped (see Exhibit “S”).

Page 87 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 88 of 100 PagelD #:88

Plaintiff's Complaint.

446. By email dated Monday January 18, 2021 at 4:08 AM, DeVry University
informed Plaintiff that Plaintiff has been dropped from the Math 533 independent study class
which DeVry registered him for the January 2021- February 2021 session (see Exhibit “T”);
thereby, creating an irreparable and indelible gap within Plaintiff’s education.

447. Plaintiff has a special interest in his continued education undeterred for the
January 2021- February 2021 session at DeVry.

448. Plaintiff was entitled to continue his graduate education at DeVry during the
January -February 2021 session seamlessly without gaps within his continued education by way
of normal and usual enrollment and registration of the remaining Math 533 class with every
other matriculated DeVry graduate student in the MBA program.

449. Plaintiff was entitled to continue his graduate education undeterred just like every
other similarly-situated matriculated MBA degree-seeking DeVry student during the January
2021- February 2021 session.

450. Plaintiff was entitled to normal enrollment and normal course registration of the
Math 533 class without disparate treatment, not as independent study course for Plaintiff to do
the class alone by himself separate from the rest of the DeVry academic community.

451. Asacandidate for MBA degree, Plaintiff was entitled to graduate and he needed
to graduate for his MBA degree in a timely fashion after the January 2021 -February 2021
session with normal course registration of the Math 533 class and taking Math 533 class with
every other similarly-situated matriculated student of DeVry, not as independent study class for
Plaintiff alone separated from the rest of the DeVry academic community.

452. Asadirect and proximate result of defendant’s unlawful conduct as described

herein, an indelible and irreparable gap has now been created within Plaintiffs education for the

Page 88 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 89 of 100 PagelD #:89

Plaintiff's Complaint.

January 2021-February 2021 session and possible consecutive gaps with ripple effects all to
Plaintiff's detriment.

453. By direct and proximate cause of defendant’s sadistic and unlawful conduct,
defendants have created an indelible gap within Plaintiff's continued education, which in turn
interferes with Plaintiff's prospective contracts such as missing application deadline another
indelible delay of timely enrollment and completion of a six-year dual doctorate degree program
(PhD-JD) in Neuroscience (PhD) and Law (JD) at Vanderbilt University, Tennessee, for
example. 8

454. Asa further direct and proximate result of Defendant’s unlawful conduct as
described herein, Plaintiff was erroneously deprived of his continued education and he has
otherwise sustained legal injury and informational injury, including, but not limited to:
i)student loans getting into repayment because of lack of in-school determent or shortening
allotted time of in-school determent; and other costs and expenses; and (11) lost wages in the form
of future earnings and salary, the value of lost future benefits (including, but not limited to,
health, pension, profit sharing, and other earnings-type benefits) that Plaintiff would have
received had Plaintiff not been unlawfully registered for the Math 533 class as independent study
class and thereby deprived of future educational and professional opportunities.

455. Asa further direct and proximate result of Defendant’s unlawful conduct as
described herein, Plaintiff was caused to suffer other, non-economic losses, all to Plaintiff's great
financial, psychological, and emotional detriment and loss, including, but not limited to, loss of:

a) the diminished likelihood that he will be able to attend Law School or prestigious Law

School, which has been his objective;

b) the opportunity to study Law and Neuroscience and attain a dual PhD/JD degree on time;
c) the honor and prestige of being a Lawyer and Neuroscientist; and

 

https://www.lawneuro.org/

Page 89 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 90 of 100 PagelD #:90

Plaintiff's Complaint.

d) the feeling of self-worth that comes with serving an important societal purpose of
advocacy for increases in Neuroscientific evidence in court cases.

456. Asa further direct and proximate cause of the erroneous deprivation of continued
education and indelible gap and created within Plaintiff's education, Plaintiff has been deprived
from making securing a timely salaried employment to make enough money to remit his retired,
aged, sick, and dying parents in Africa who look up to him as their hope in America as their only
Son who made it to America. Plaintiff has therefore been deprived of the self-worth that comes
from the cultural and religious imperative of taking care of one’s aged parents.

457. Asa further direct and proximate result of Defendants’ unlawful conduct as
described herein, Plaintiff has been caused and will continue indefinitely into the future to be
caused severe mental anguish, humiliation, anxiety, stress, and emotional and/or psychological
distress, all with associated physical symptoms.

458. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendant DeVry University, Inc., for compensatory damages, exemplary damages, treble
damages, and punitive damages in an amount in excess of $50 million exclusive of interest and
costs; an award of reasonable attorneys’ fees, costs and other costs and disbursements in this

action; and such other and further relief as the Court may deem just and equitable.

COUNT TEN
BREACH OF THE DUTY OF GOOD-FAITH & FAIR-DEALING
Michael O. Livingstone v. DeVry University, Inc
459. Plaintiff incorporates herein by reference each and every one of the allegations

contained in the preceding paragraphs as though fully set forth at length herein with the same

effect.

Page 90 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 91 of 100 PagelD #:91

Plaintiff's Complaint.

460. The conduct of Defendant as set forth allegedly constitutes conduct that recklessly
disregards the mandates of Law which deprived Plaintiff's rights.

461. Asastudent, customer, client, or consumer of DeVry University, Plaintiff has a
contract or implied contract of good-faith and fair-dealing with even with the underlying
attached settlement agreement.

462. Asacustomer, client, or consumer of DeVry educational products and services,
Plaintiff had a contract or implied contract of good-faith and fair-dealing with DeVry.

463. Notwithstanding the fact that Plaintiff sent a number of emails asking about Math
533 course registration before signing the settlement agreement in November 2020, it was after
all the November 2020 settlement agreement contracting when DeVry sent email dated
Wednesday, December 2, 2020 at 6:13 PM (attached herewith as Exhibit “P” ) disclosing for the
first time that DeVry will provide the Math 533 class as Independent study course for Plaintiff
alone unlike other similarly-situated matriculated MBA degree-seeking students at DeVry taking
the course in groups of 20-40 students.

464. Without repetition, Plaintiff incorporates all the foregoing claims, averments,
facts for this Court to construe and hold that DeVry has breached its contract or implied contract
of good-faith and fair-dealing with Plaintiff.

465. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment for
compensatory damages, punitive damages, exemplary damages, compensatory damages, treble
damages, nominal fees, exclusive of interest and costs; declaratory and injunctive relief; an
award of reasonable attorneys’ fees, costs and other costs and disbursements in this action; and

such other and further relief as the Court may deem just and equitable.

Page 91 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 92 of 100 PagelD #:92

Plaintiff's Complaint.

COUNT ELEVEN
DETRIMENTAL RELIANCE; PROMISSORY ESTOPPEL

Michael O. Livingstone v. DeVry University

466. Plaintiff incorporates herein by reference each and every one of the allegations
contained in preceding paragraphs as though fully set forth at length herein with the same effect.

467. The conduct of defendants as set forth in the manner described in the following
paragraphs alleges that Plaintiff detrimentally-relied upon the email correspondence from DeVry
regarding where to execute process service upon the defendants in the underlying first lawsuit.

468. Inhis September 4, 2020 email (attached Ex.2D), Plaintiff inquired from DeVry’s
legal department whether DeVry’s registered agent in New Jersey (i.e. CT Corp) is the registered
agent address of defendants for Plaintiff to serve the Summonses and Complaint.

469. DeVry’s Mr. Jeffrey Harper responded by email dated September 8, 2020 at 1:25
PM (within attached Exhibit 2D) saying this:

“_..DeVry University will not be waiving service in this matter and can be
served thru CT Corporation.”
(emphasis added)

470. On September 29, 2020, by way of a professional process server, Plaintiff caused
the underlying first complaint (Exhibit “L” ) and summonses to be served upon all 26 defendants
at the address of defendants’ registered agent (Corporation Trust Company, West Trenton, New
Jersey) consistent with what DeVry’s Mr. Harper informed Plaintiff to do within his September
8, 2020 email (Exhibit 2D), supra.

471. On October 5, 2020, Plaintiff filed notarized copies of affidavits of process

service of the Complaint and Summonses prepared by the process server for all defendants with

notes about the status of the process service . The process server indicated on the affidavits that

Page 92 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 93 of 100 PagelD #:93

Plaintiff's Complaint.

CT Corp says they will advise whether they can accept process service for those DeVry
defendants or not. See Exhibit 2G.

472. The Process Server charged and billed Plaintiff $539 total and Plaintiff had to find
the money to pay it. See attached invoices Exhibit 2A.

473. Plaintiff also incurred about $315.29 total as printing paper and supplies costs to
print and organize the Complaint and Summonses for process service for all 26 defendants (see
attached Exhibit 2B). Taken together, Plaintiff incurred $539 + $319.25 = $854.25 total costs of
process service and supplies.

474. On October 7, 2020, Plaintiff filed a motion and memo of law for reimbursement
of process service costs upon Defendants pursuant to Fed. R. Civ. 4(d)(2) in the first lawsuit
docketed as 20-cv-05567 in this Court as ECF Nos.19 & 20. However, on January 22, 2021, this
Court entered an Order in that case attached herewith as Exhibit “2H” denying Plaintiffs motion
for reimbursement of process service costs specifically on grounds that Plaintiff did not send
actual waiver of service forms to defendants consistent with Rule 4(d) of the Federal Rules of
Civil Procedure.

475. Asapoint of clarification, this instant claim is not about waiver of service, but
rather, this cause of action pertains to the fact that DeVry made a promise or directive to Plaintiff
to execute process service at their registered agent — CT Corp. Plaintiff relied upon DeVry’s
promise or directive to execute process service at CT Corp and so he paid a professional process
server to execute the process service at that CT Corp. Plaintiff's reliance on DeVry’s promise or
directive to execute process service was expected and foreseeable by DeVry. Plaintiff relied on

the promise or direction to his financial detriment because the process server did his job to

Page 93 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 94 of 100 PagelD #:94

Plaintiff's Complaint.

execute process service at the address DeVry provided. Plaintiff’s reliance was reasonable and
justifiable by the email correspondence that transpired between the parties at the time.

476. After Plaintiff already relied upon DeVry’s direction and paid a process server to
execute process upon all defendants at CT Corp., then DeVry rejected the process service on
grounds that with the exception of DeVry and Adtalem, CT Corp is not the proper place to serve
the rest of the defendants.

477. DeVry knew or should have known that its registered agent (CT Corp) is not the
proper place to execute process upon the rest of defendants. Yet, DeVry expressly directed
Plaintiff to execute process upon the defendants at CT Corp.

478. Plaintiff brings this cause of action for this Court to enjoin DeVry to repay the full
full costs associated with process service upon only the 24 (i.e. 26 minus the 2 defendants
Adtalem and DeVry) according to the attached invoices and receipts.

479. WHEREFORE, Plaintiff Michael O. Livingstone demands judgment against
Defendant DeVry University, Inc., to repay the full costs associated with that process service
upon only the 24 defendants according to the attached invoices including compensatory
damages, exemplary damages, treble damages, and punitive damages in an amount in excess of
$150,000 exclusive of interest and costs; an award of reasonable attorneys’ fees, costs and other
costs and disbursements in this action; and such other and further relief as the Court may deem
just and equitable.

RELIEF REQUESTED

Plaintiff Mr. Michael O. Livingstone hereby declares that the relief requested for each

count are set forth under separate final paragraph(s) under the WHEREFORE clauses of each

COUNT.

Page 94 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 95 of 100 PagelD #:95

Plaintiff's Complaint.

Fed. R. Civ. Proc. 65 AFFIDAVIT OF PLAINTIFF MICHAEL O. LIVINGSTONE
For the purposes of any Rule 65 motion for injunction, the within named Plaintiff Mr.
Michael O. Livingstone, hereby states under penalties of perjury, that the facts set forth and
incorporated in this Complaint are true and correct to the best of his knowledge, information, and
belief.

Respectfully submitted,

Michael O. Livingstone, pro se
P.O. Box 34246
Philadelphia, Pennsylvania 19101

Telephone: 856-676-6951

Email: mikeliving40@gmail.com

Dated: February 22, 2021

Page 95 of 95
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 96 of 100 PagelD #:96

Exhibit 2A

Description
Invoices from Professional Process Server.

e First 3 Pages -- invoice showing balance due as $539
for process service upon all Defendants.

e Second 4 Pages --invoice showing balance paid by
Plaintiff M. Livingstone and currently 0.00 balance.

FH pages to fal
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 97 of 100 PagelD #:97

PERSIST PROCESS & INVESTIGATIONS

423 South 15th Street
Philadelphia, PA 19146-1637
Phone: (215) 546-6080

Fax: (215) 546-2412

Tax No. XX-XXXXXXX

BATCH INVOICE

  

PROCESS & INVESTIGATIONS

PROCESS SERVICE | INVESTIGATIONS | LITIGATION SUPPORT

www.PersistPi.com

Invoice #TLL-2020000904

 

 

9/29/2020
Michael O. Livingstone, Pro Se
P.O. Box 34246
Philadelphia, PA 19101
Your Contact: Michael Livingstone
Case Number: Northern 20-5567
Michael O. Livingstone
vs
Dervy University, Inc.
ITEMIZED LISTING
Job Date Served Servee Quantity Price Amount Amount Due
2020000904 9/29/2020 DeVry University, Inc. - c/o $73.00
Corporation Trust Company
Service Fee - W. Trenton NJ 08628 1.00 73.00 73.00
2020000905 9/29/2020 ADTALEM Global Education, $15.00
Inc. f/k/a DeVry Education
Group - c/o Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000906 9/29/2020 Keller Graduate School of $15.00
Management - c/o
Corporation Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000907 9/29/2020 Board of Trustees of DeVry $15.00
University - c/o Corporation
Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000908 9/29/2020 DeVry University Online $15.00
Bookstore - c/o Corporation
Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000909 9/29/2020 Office of Registrar Services $15.00
Keller Graduate School of
Management, DeVry
University - c/o Corporation
Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000910 9/29/2020 Patricia Meyer, in her official $15.00
capacity as Asst National
Dean & Student Code of
Conduct Administrator - c/o
Corporation Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000911 9/29/2020 Shantanu Bose, Ph.D. - $15.00

Provost & Chief Academic
Officer - c/o Corporation
Trust Company

Page 1/3
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 98 of 100 PagelD #:98

 

BATCH INVOICE 9/29/2020
Job Date Served Servee Quantity Price Amount Amount Due
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000912 9/29/2020 Lenore Goldberg, J.D. - $15.00
National Dean, Keller
Graduate School of Mgmt. -
c/o Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000913 9/29/2020 Jonathan Agresta - c/o $15.00
Corporation Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000914 9/29/2020 Deb Koffman - Operation $15.00
Support Coordinator II - c/o
Corporation Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000915 9/29/2020 Kristine Keamey - Student $15.00
Support Advisor, DeVry
Univ. - c/o Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000916 9/29/2020 Megan Mihelich - Student $15.00
Support Advisor Il, DeVry
Univ. - c/o Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000917 9/29/2020 Jacob R. Gordon, MIS535 $15.00
Course Instructor, DeVry
Univ. - c/o Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000918 9/29/2020 Alan Shikowitz, MIS-535 $15.00
Course Instructor, DeVry
Univ. - c/o Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000919 9/29/2020 Milan Havel, Ph.D., Finance $15.00
515 Course Instructor,
DeVry Univ. - c/o
Corporation Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000920 9/29/2020 Mack Mofidi, Ph.D., Finance $15.00
515 Course Instructor,
DeVry Univ. - c/o
Corporation Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000921 9/29/2020 Paul Kohara - Professor, $15.00
DeVry Univ. - c/o
Corporation Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000922 9/29/2020 Arissa Bryant - Student $15.00
Support Academic Adviser,
DeVry Univ. - c/o
Corporation Trust Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
2020000923 9/29/2020 Jocelyn Russell, Ph.D. - $15.00
Northeast Student Code of
Conduct hearing panelist - c/
o Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00

Page 2/3
Case: 1:21-cv-01032 Document #: 1 Filed
BATCH INVOICE

Job

Date Served

Servee

: 02/23/21 Page 99 of 100 PagelD #:99

Quantity

Price

Amount

9/29/2020

Amount Due

 

2020000924

2020000925

2020000926

2020000927

2020000928

2020000929

9/29/2020

Service Fee -

9/29/2020

Service Fee -

9/29/2020

Service Fee -

9/29/2020

Service Fee -

9/29/2020

Service Fee -

9/29/2020

Service Fee -

Jeevan D'Souza, PhD -
Northeast Student Code of
Conduct hearing panelist - c/
o Corporation Trust
Company

Add'l @ same loc.

Ewa Schmitz, DM -
Northeast Student Code of
Conduct hearing panelist - c/
o Corporation Trust
Company

Add'l @ same loc.

Wendy Findlay, DBA -
MGMT 600 Course
Instructor, DeVry Univ. - c/o
Corporation Trust Company

Add'l @ same loc.

Huynh Thanh Ho - Grad
Student, MGMT 600 class -
c/o Corporation Trust
Company

Add'l @ same loc.

Sean Mulhern - Grad
Student, MGMT 600 class -
c/o Corporation Trust
Company

add'l @ same loc.
Ibironke Majekodunmi - Grad

Student, MGMT 600 class -
c/o Corporation Trust

Company
Add'l @ same loc.

Time on Location > .2h (9/28 @ UHaul)
Time on Location > .2h (9/29 @ CT)

1.00

1.00

1.00

1.00

1.00

1.00
0.80
0.60

15.00

15.00

15.00

15.00

15.00

15.00
65.00
65.00

15.00

15.00

15.00

15.00

15.00

15.00
52.00
39.00

$15.00

$15.00

$15.00

$15.00

$15.00

$106.00

 

TOTAL CHARGED:
TOTAL AMOUNT DUE

$539.00

Please handle payment of this invoice with the same speed and care with which we made service.

The highest compliment we can receive is the recommendation of clients and friends. Thank you for your trust.

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c

$539.00
Case: 1:21-cv-01032 Document #: 1 Filed: 02/23/21 Page 100 of 100 PagelD #:100

PERSIST PROCESS & INVESTIGATIONS

423 South 15th Street
Philadelphia, PA 19146-1637
Phone: (215) 546-6080

Fax: (215) 546-2412

Tax No. XX-XXXXXXX

Michael O. Livingstone, Pro Se
P.O. Box 34246
Philadelphia, PA 19101

Your Contact: Michael Livingstone

Case Number: Northern 20-5567

Michael O. Livingstone

VS

Dervy University, Inc.

BATCH INVOICE

iy =
|

t

|
|,
i

  

PROCESS & INVESTIGATIONS

PROGESS SERVICE | INVESTIGATIONS | LINGATION SUPPORT

www.PersistPi.com

Invoice #TLL-2020000904
10/5/2020

Original Date: 9/29/2020

 

 

ITEMIZED LISTING
Job Date Served Servee Quantity Price Amount Amount Due
2020000904 9/29/2020 DeVry University, Inc. - c/ $0.00
o Corporation Trust
Company
Service Fee - W. Trenton NJ 08628 1.00 73.00 73.00
10/5/2020 Check #$order Final Payment 73.00
2020000905 9/29/2020 ADTALEM Global $0.00
Education, Inc. f/k/a
DeVry Education Group -
c/o Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
10/5/2020 Check #$order Final Payment 15.00
2020000906 9/29/2020 Keller Graduate School of $0.00
Management - c/o
Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
10/5/2020 Check #$order Final Payment 15.00
2020000907 9/29/2020 Board of Trustees of $0.00
DeVry University - c/o
Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
10/5/2020 Check #$order Final Payment 15.00
2020000908 9/29/2020 DeVry University Online $0.00
Bookstore - c/o
Corporation Trust
Company
Service Fee - add'l @ same loc. 1.00 15.00 15.00
10/5/2020 Check #$order Final Payment 15.00

Page 1/4
